LEASE AGREEMENT

 

BETWEEN

 

WEST WASHINGTON ASSOCIATES LLC

 

AND

 

SONIC FOUNDRY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BASIC LEASE PROVISIONS

   1

DEFINITIONS

   2

PREMISES AND TERM

   4

CONSTRUCTION AND INSTALLATIONS

   5

RENT AND OTHER CHARGES

   6

SECURITY DEPOSIT

   9

SERVICES BY LANDLORD

   10

INSTALLATION, REPAIRS AND MAINTENANCE OF LEASED PREMISES

   11

CONDUCT OF BUSINESS

   12

INSURANCE AND INDEMNITY

   13

DESTRUCTION OF LEASED PREMISES OR BUILDINGS

   15

ASSIGNMENT OR SUBLETTING

   16

DEFAULTS

   17

SURRENDER OF PREMISES

   19

QUIET ENJOYMENT

   20

SALE OR MORTGAGING OF THE BUILDING

   20

EMINENT DOMAIN

   20

WAIVER AND ACCORD AND SATISFACTION

   21

MISCELLANEOUS

   21

ATTACHMENTS

   25



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE, made and entered into at Madison, Wisconsin as of this      day of
            , 2003, is by and between West Washington Associates LLC, a
Wisconsin limited liability company (“Landlord”), and Sonic Foundry, Inc., a
Maryland corporation (“Tenant”).

 

ARTICLE 0. BASIC LEASE PROVISIONS:

 

The following descriptions and amounts are qualified by their usage elsewhere in
this Lease, including without limitation those Sections referred to in
parentheses following such descriptions.

 

SECTION 0.01 NAME/ADDRESS OF BUILDING:

(Article II, Section 2.1)

 

Network222

222 West Washington Avenue

Madison, WI 53703

SECTION 0.02 SUITE NUMBER (if applicable):

(Article II, Section 2.1)

 

Suite 775

SECTION 0.03 APPROXIMATE AREA:

(Article II, Section 2.1)

 

Usable Area: 6,625 square feet usable

SECTION 0.04 (a) COMMENCEMENT DATE:

(Article II, Section 2.2)

 

October 1, 2003

SECTION 0.04 (b) TERM OF LEASE:

(Article II, Section 2.2)

  Five (5) Lease Years, subject to two (2), three (3) year options to extend
pursuant to Section 18.18.

SECTION 0.05 BASE RENT:

(Article IV, Section 4.1)

 

$ 10,489.58 per month

$ 125,875.00 per year

SECTION 0.06 MINIMUM ANNUAL ESCALATION:

(Article IV, Section 4.2)

 

Three (3%) Percent

SECTION 0.07 LANDLORD’S SHARE OF OPERATING COSTS:

(Article IV, Section 4.3)

  Tenant shall pay Tenant’s Pro Rata Share of increases in Operating Costs over
Landlord’s Share in the Base Year, as set forth in Section 4.3 herein.

SECTION 0.08 SECURITY DEPOSIT:

(Article V, Section 5.1)

 

None

SECTION 0.09 BUSINESS USE:

(Article VIII, Section 8.1)

  Offices for conducting commercial business; and for no other purpose without
the prior written consent of Landlord, not to be unreasonably withheld,
conditioned or delayed.

SECTION 0.10 NOTICE ADDRESSES:

 

LANDLORD: West Washington Associates LLC

c/o The Fiore Companies, Inc.

150 East Gilman Street

Madison, Wisconsin 53703

 

TENANT: Sonic Foundry, Inc.

222 West Washington Avenue

Suite 775

Madison, WI 53703

 

1



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

 

In addition to the definitions and terms set forth elsewhere throughout the
Lease, the following terms will have the respective meanings set forth below:

 

(a) Intentionally Ommitted.

 

(b) Base Year. The term “Base Year” means calendar year 2004.

 

(c) Intentionally Omitted.

 

(d) Building. The term “Building” will collectively refer to the office building
described in Section 0.01 and associated Building Facilities, the real property
on which it is situated (the legal description of which is attached hereto as
Exhibit “A-1”), and any landscaping, parking facilities or structures
appurtenant thereto.

 

(e) Building Facilities. The term “Building Facilities” means and includes all
equipment, machinery, facilities and other personal property located in the
Building and/or used or utilized wholly or partially in or in connection with
the operation and/or maintenance of the Building, or any part thereof, whether
or not located in the Building.

 

(f) Common Areas. The “Common Areas” consist of the entrance foyer and lobbies,
corridors, elevator foyers, restrooms, mechanical rooms, telephone closets,
janitor closets and other similar facilities provided for the common use and/or
benefit of tenants generally and/or the public, and other areas appurtenant to
or servicing the Building, including without limitation public entrance doors,
stairways, passages, stairs, restrooms, and, if the Premises include less than
an entire floor of the Building, the common lobbies, hallways, and toilets, and
other common facilities of such floor, elevators, shipping and receiving areas,
parking areas, sidewalks, plazas and landscaped areas located within, adjacent
to, or near and associated with the Building.

 

(g) Commencement Date. The term “Commencement Date” means (a) the date specified
in Section 0.04(a) provided that Premises are “ready for occupancy” as
hereinafter defined; or (b) the date on which Tenant takes possession of the
Premises, whichever occurs first, as adjusted under Section 3.2.

 

(h) Environmental Laws. The term “Environmental Laws” means any federal, state,
and local law, statute, ordinance, regulation, rule, guideline, judicial
decision, judicial or administrative order or decree, permit, license, approval,
authorization, or similar requirement of any federal, state or local
governmental agency or other governmental authority, pertaining to the
protection of human health, safety, or the environment.

 

(i) Escalation Date. The term “Escalation Date” means the first day of the
second Lease Year and on the first day of each Lease Year thereafter.

 

(j) Expiration Date. The term “Expiration Date” means the last day of the last
consecutive full Lease Year.

 

(k) Intentionally Omitted.

 

(l) Fringe Benefits. The term “fringe benefits” includes, without limitation,
the employer’s contribution of F.I.C.A., unemployment compensation and other
employment taxes; pension and/or profit sharing or similar plan contributions;
sick, vacation and holiday pay; training costs; paid leave; worker’s
compensation, group life and accident and health insurance premiums; disability
and other similar benefits; all paid or payable by the employer with respect to
its employees.

 

(m) Hazardous Material(s). The term “Hazardous Material(s)” means any chemical,
substance, material, object, condition or waste, or combination thereof, which
(i) is defined as a hazardous substance, hazardous material, hazardous waste,
pollutant, toxic material, or contaminant under any Environmental Law; (ii) is a
petroleum hydrocarbon, including crude oil or any fraction thereof; (iii) may be
hazardous to human health or safety or the environment due to its harmful or
potentially harmful properties or effects, including toxicity, corrosivity,
flammability, explosivity, infectiousness, radioactivity, carcinogenicity, or
reproductive toxicity; or (iv) is regulated pursuant to any Environmental Law.

 

(n) Intentionally Omitted.

 

(o) Lease Year. The term “Lease Year” means a period of 12 consecutive full
calendar months. The first Lease Year will begin on the Commencement Date if
said date will occur on the first day of a month; if not, the first Lease Year
will commence upon the first day of the month next following the Commencement
Date of the term hereof. Each succeeding Lease Year will commence upon the
anniversary of the first Lease Year.

 

2



--------------------------------------------------------------------------------

(p) Management Company Fees. The term “Management Company Fees” means the
reasonable and customary fees for management services provided by an independent
management company, or reasonable fees for such services charged by Landlord or
affiliated management companies (which fees shall not exceed the fees that would
have been charged in an arms-length transaction.

 

(q) Operating Costs. The term “Operating Costs” means all reasonable and
customary costs, expenses and disbursements of every kind and nature paid or
incurred by the Landlord, or otherwise on behalf of the Landlord, in connection
with the ownership, operation, management, maintenance, replacement and repair
of the Building, all of which will be determined by Landlord on an accrual basis
and in accordance with generally accepted accounting principles, consistently
applied year to year. Operating Costs will include, without limiting the
generality of the foregoing, the following:

 

  1. Compensation (including fringe benefits) of all persons who perform duties
in connection with the Building (including, without limitation, independent
contractors, leased employees and/or temporary employees);

 

  2. All materials, supplies, tools and equipment used in connection with the
Building;

 

  3. Electricity, fuel and other sources of power, heating and cooling; water
and sewer charges; refuse collection; telephone; and similar utilities services
(excluding any such cost billed to specific tenants and excluding such costs
incurred by Tenant through direct metering of the Premises);

 

  4. Maintenance and service agreements for the Building and the equipment
therein, including, but not limited to, security services or alarm services, if
any, window cleaning, janitorial service, HVAC maintenance, and elevator
maintenance; and all such other expenses and costs necessary or desirable to be
incurred for the operation, cleaning and maintenance of the Building;

 

  5. Personal property taxes; Depreciation of equipment used in operating,
cleaning and maintaining the Common Areas and/or rent paid for leasing such
equipment;

 

  6. Insurance maintained by Landlord in connection with the Building;

 

  7. Legal, accounting, inspection, consulting and other professional services
pertaining to the Building;

 

  8. Amortization of capital costs or expenditures incurred for any repair or
replacement to the Building (including any capital expenditure reasonably
necessary for the operation and maintenance of the Building, made for the
purpose of saving labor or otherwise reducing applicable Operating Costs, or
required by law or any governmental authority), together with interest thereon
at the rate of ten percent (10%) per annum, based upon the reasonable life of
said expenditures determined by Landlord in accordance with generally accepted
accounting principles. For purposes of determining the Operating Costs of the
Building, no single expenditure of Five Thousand Dollars ($5,000) or less will
be considered capital in nature;

 

  9. Management Company Fees;

 

  10. All costs relating to the management office, and all other administrative
expenses related to the Building;

 

  11. All costs to Landlord of providing the services described in Sections 6.1
or 7.1;

 

  12. Real Estate Taxes; and

 

  13. Any other expense or charge which in accordance with generally accepted
accounting and management principles consistently applied from year to year
would be considered an expense of leasing, owning, maintaining or repairing the
Building.

 

Notwithstanding the foregoing, Operating Costs will not include (i) the costs of
special services rendered to tenants (including Tenant) for which a special or
separate charge is made, (ii) any cost of preparation or alteration of space for
other tenants in the Building, (iii) leasing costs such as advertising,
promotion and marketing of space availability, legal fees associated with lease
negotiations, leasing commissions, or inducements (including tenant improvement
allowance, free rent, moving allowance, and lease buy-outs) granted for the
purpose of securing new leases or renewals of existing leases, (iv) depreciation
(except amortization of capital expenditures which are allocated over the useful
life of said expenditures as described in this Section), (v) any cost of capital
improvements that enlarge or expand the existing Building (except any such
expenditures required by law or by any governmental or quasi-governmental
authority having jurisdiction over the Building),

 

3



--------------------------------------------------------------------------------

(vi) repairs paid by proceeds of insurance (except the deductible and that
portion not covered by insurance), (vii) ground rental payments, (viii) interest
payments, (ix) debt service payments made to a mortgagee, (x) financing or
refinancing costs, (xi) management and administrative costs associated
exclusively with the ownership structure, (xii) legal fees pertaining to lease
disputes, or (xiii) any amounts payable by Landlord by way of indemnification or
which constitute a fine, interest or penalty, (xiv) repairs necessitated by the
negligence of the Landlord or required to cure violations of laws in effect as
of the Commencement Date, (xv) any cost representing an amount paid for services
or materials to a person, firm or entity related to Landlord if such amount
exceeds the amount that would have been paid at market rates to a third party,
(xvi) compensation paid to members, officers or executives of Landlord other
than the fairly allocable compensation paid to an officer of an entity related
to Landlord with respect to such officer’s ordinary and necessary building
management services provided to the Property.

 

(r) Real Estate Taxes. The term “Real Estate Taxes” will include any and all
real estate taxes and assessments, ad valorem charges, special benefit
assessments or charges, and all other governmental or public charges or
impositions of every kind and nature whatsoever, both general and special,
extraordinary as well as ordinary, foreseen and unforeseen, which may be levied,
assessed or imposed upon the land, building and/or improvements located upon the
tax parcel or parcels of which the Building and the Premises are a part, during
any year or partial year during the term of this Lease, or on the rents received
from the Building in the nature of a capital levy, and all expenses and fees,
including attorneys’ fees, incurred by Landlord in contesting, appealing and/or
negotiating with public authorities as to any of the above.

 

(s) Rentable Area. The term “Rentable Area” means the rentable square footage
area determined by multiplying Usable Area by 1.15 or the rentable square
footage area determined in accordance with the American National Standard Method
for Measuring Floor Area in Office Buildings, ANSI Z65.1-1996, published by the
Building Owners and Managers Association International (hereinafter, “BOMA”)
whichever is less.

 

(t) Repair. The term “repair” will include replacement or renewal when
necessary, and all such “repairs” will be made by a qualified contractor and
will be equal in quality and class to the original work.

 

(u) Tenant’s Pro Rata Share. “Tenant’s Pro Rata Share” shall mean four and zero
tenths (4.0%) percent, which number represents a fraction (expressed as a
percentage), the numerator of which is the Usable Area of the Premises and the
denominator of which is the Usable Area of the Building, which numbers are
herein stipulated by both parties for all purposes under this Lease. Any change
in Tenant’s occupancy, whether by amendment or through the exercise of any
options to expand shall change the pro rata share percentage and will be deemed
in effect on the first day of the succeeding month following such change in
occupancy.

 

(v) Usable Area. The term “Usable Area” means the usable square footage area
determined in accordance with BOMA.

 

ARTICLE II. PREMISES AND TERM

 

SECTION 2.1 PREMISES. The Landlord does hereby lease to Tenant, and Tenant
hereby takes from Landlord, that certain part of the Building, hereinafter
designated as the “Premises”, which are more particularly described in Sections
0.02 and 0.03, and located substantially as shown in Exhibit A, reserving
however to Landlord the exclusive use of the exterior walls. Tenant shall have
the right, exercisable within ninety (90) days after Landlord gives Tenant
written notice of the final measurements of the Premises, to remeasure the
Premises according to BOMA within such ninety (90) day period. In the event that
subsequent remeasurement of the Premises by Tenant, within the time period
specified above, indicates that the square footage measurement prepared by
Landlord produces a square footage number in excess of or lower than the square
footage number which resulted from Tenant’s remeasurement, any payments due to
Landlord from Tenant based upon the amount of square feet contained in the
Premises shall be proportionately and prospectively reduced or increased, as
appropriate, to reflect the actual number of square feet as properly remeasured.

 

SECTION 2.2 TERM. The term of this Lease and Tenant’s obligation to pay rent
hereunder will commence upon the Commencement Date. The term of this Lease will
be for the number of Lease Years set forth in Section 0.04(b). The term hereof
will expire at 12:00 o’clock midnight, local time on the Expiration Date. Upon
Landlord’s request, the parties agree to execute an Addendum to certify the
Commencement Date and Expiration Date hereof, but this Lease will not be
affected in any manner if either party fails or refuses to execute such
Addendum.

 

4



--------------------------------------------------------------------------------

SECTION 2.3 COMMON AREAS. Landlord also grants Tenant the right under this Lease
to use, in common with Landlord and other tenants, occupants and visitors to the
Building, and all others to whom Landlord may grant rights thereto, the Common
Areas, provided however that all such use by Tenant will be subject to such
reasonable Rules and Regulations as Landlord may from time to time adopt and
that Tenant may not use the Common Areas for advertising or promotional
purposes. Landlord reserves the right to increase, reduce or change the size,
height, layout, or location of the Building and its Common Areas (as long as
Tenant’s use of and access to the Premises and parking are not materially
impaired). No easement, license or other right to light, air, or view is created
by this Lease. The Premises do not include, and Tenant is given no right to use,
control or occupy, the exterior surfaces of the Building, the roof of the
Building or the airspace or plenum between the finished hung ceilings (or
finished floors) in the Premises and the unfinished slab of the ceiling above
(or the unfinished floor below). All space in or adjacent to the Premises used
for shafts, stacks, pipes, conduits, fan rooms, ducts, utility lines, sinks, and
other Building facilities, and access thereto through the Premises, is reserved
to Landlord, provided such access does not unreasonably interfere with Tenant’s
use of and access to the Premises and parking.

 

SECTION 2.4 ACCESSES TO PREMISES. Landlord and its authorized representatives
will have the right to enter the Premises at reasonable hours and, except in
cases of emergency, upon reasonable advance notice to Tenant (which notice,
notwithstanding any other provision of this Lease, may be given orally) to make
inspections, to exhibit the Premises to prospective tenants, purchasers, or
others, or to make alterations or repairs to the Building or the Premises for
which it is responsible or which it is entitled to make hereunder.
Notwithstanding anything to the contrary contained herein, unless Landlord
obtains prior approval from Tenant, Landlord hereby agrees not to show the
Premises to any prospective tenants earlier than one hundred twenty (120) days
prior to the Expiration Date, as extended. In the event of emergency or in order
to comply with any laws, orders, ordinances or requirements of any governmental
unit or authority (regarding which compliance is the responsibility of
Landlord), Landlord and its authorized representatives will have the right of
entry at any time and may perform any acts related to safety, protection,
preservation or improvement of the Building or the Premises or required by such
governmental unit or authority. The proper exercise by Landlord of any of its
rights under this provision will not be deemed an eviction or disturbance of
Tenant’s use and possession of the Premises and Tenant will not be entitled to
an abatement or reduction in rental by reason of any such action.

 

ARTICLE III. CONSTRUCTION AND INSTALLATIONS

 

SECTION 3.1 LANDLORD’S WORK. Landlord shall, at its own cost and expense,
perform the work and make the installations to the Premises that are set forth
as Landlord’s Work in Exhibit B. Tenant acknowledges that neither Landlord nor
any agent, employee or representative of Landlord has made any representation or
warranty with respect to the suitability of the Building or Premises for the
conduct of Tenant’s business or any other purpose. Landlord will have the right,
at its election, at any time and from time to time, to make such alterations or
changes in portions of the Building outside the Premises as it may deem
necessary or desirable so long as such alterations or changes do not
unreasonably interfere with the use and occupancy by Tenant of the Premises and
parking or Tenant’s access to the Premises or parking.

 

SECTION 3.2 READY FOR OCCUPANCY. The Premises will be deemed to be “ready for
occupancy” under the terms of this Lease if Landlord’s construction or
remodeling of the Premises as required by Section 3.1 is complete except for
punchlist items that do not interfere with Tenant’s use or enjoyment of the
Premises (“Substantial Completion” or “Substantially Complete”). In the event a
dispute occurs as to whether or not Landlord’s construction or remodeling of the
Premises is Substantially Complete, the certification of Landlord’s architect or
engineer that Landlord’s construction of the Premises is Substantially Complete
in accordance with the requirements herein and in Exhibit B will be deemed final
and conclusive. The taking of possession by Tenant of the Premises for the
conduct of Tenant’s normal business operations will be deemed conclusive that
Tenant accepted delivery of the Premises as Substantially Complete, subject to
the punchlist items described above (which Landlord shall complete within a
reasonable time not to exceed thirty (30) days after the Commencement Date). If
Tenant has taken possession of the Premises as Substantially Complete, Landlord
agrees that it will diligently carry forward its construction of the Premises to
final completion in accordance with its obligations as required by Section 3.1
and 3.2. The term “Tenant Delay” shall mean any actual delay of Landlord in
completing Landlord’s Work specified in Exhibit B as a result of a) Tenant’s
failure

 

5



--------------------------------------------------------------------------------

to timely approve the Final Plans (such timeframes set forth in Exhibit B); or
b) any Change Order; or c) the performance and/or completion of any Tenant Work
by a person, firm or corporation employed by Tenant. In the event a Tenant
Delay, the Commencement Date of this Lease and the payment of rent thereunder
will be accelerated by the number of days of such Tenant Delay. Notwithstanding
anything in the Lease to the contrary, if the Commencement Date has not occurred
(other than by reason of Tenant Delay) on or before sixty (60) days after the
date of this Lease, then Landlord shall incur the following financial penalties
which shall be credited to Tenant’s Base Rent as it becomes due and payable: a)
$250.00 per day for days 61 through 75; b) $500 per day for days 76 through 90;
and $1,000 per day for every day beyond the 90th day of this Lease. If the
Commencment Date has not occurred on or before the 90th day after the date of
this Lease (other than by reason of Tenant Delay), Tenant shall have the right,
at its option, to terminate this Lease by sending written notice of such
election to Landlord. Every day of Tenant Delay shall extend the above time
frames on a day-for-day basis. An election by Tenant to terminate this Lease as
provided for in this Section shall not limit Tenant’s right to payment by
Landlord of the financial penalties set forth above.

 

SECTION 3.3 ALTERATIONS AND INSTALLATIONS BY TENANT. Tenant shall have the
right, at its own cost and expense, to perform the Tenant’s Work described on
Exhibit B for Tenant’s initial occupancy in the Premises. The improvements
installed in the Premises (including Landlord’s Work and the Tenant’s Work) in
connection with the initial occupancy of Tenant shall be called the “Tenant
Improvements.” After construction of Tenant Improvements, Tenant will make no
improvements, alterations, or additions of any kind, whether structural or
non-structural (the “Alterations”) in or to the Premises or the Building without
first obtaining Landlord’s prior written approval of Tenant’s contractor, the
plans, and the specifications therefor such approval not to be unreasonably
withheld, conditioned, or delayed. Tenant shall acquire all necessary permits to
construct the Alterations from appropriate governmental agencies, furnishing a
copy thereof to Landlord prior to commencement of such construction. Tenant
shall comply with all conditions of any such required permit and with all
specifications in the plans in commercially reasonable manner. Tenant will not
commence any such work without first delivering to Landlord certificates of
insurance, evidencing that Tenant has obtained a policy or policies of
commercial general liability and property damage insurance, naming Landlord as
an additional insured, in limits and with companies reasonably approved by
Landlord pursuant to Section 9.1. Landlord’s approval of the plans,
specifications and working drawings for Tenant’s improvements, alterations, or
additions will create no responsibility or liability on the part of Landlord for
their completeness, design sufficiency, or compliance with all laws, rules and
regulations of governmental agencies or authorities. All Tenant’s Work and
Alterations shall be done in a good and workmanlike manner, any fixtures
installed by Tenant shall be of good quality and installed in a workmanlike
manner.

 

SECTION 3.4 DEVELOPMENT PLAN. It is understood that Exhibit A indicates, in
general, the site plan for the Building of which the Premises are a part; and a
floor plan of the floor(s) on which the Premises is located; that Landlord, in
building and operating the improvements may make such other departures from and
changes in said plan as Landlord, in its sole discretion, may from time to time
find proper, provided such changes do not unreasonably interfere with Tenant’s
right to use or occupy the Premises and parking or access to the Premises or
parking. Landlord may, in its sole discretion, change the location of other
tenants and the nature, layout or size of any occupancy of any space unit other
than Premises at any time, construct additional buildings or improvements and
make additions or alterations thereto, and change or vary the parking, walkways,
driveways and common areas or layout thereof without the same being deemed an
eviction or disturbance of Tenant and without any abatement of rent, provided
such improvements and changes do not unreasonably interfere with Tenant’s right
to use or occupy the Premises and parking or access to the Premises or parking.

 

ARTICLE IV. RENT AND OTHER CHARGES

 

SECTION 4.1 BASE RENT. Tenant will, during the entire term of this Lease, pay to
Landlord the annual Base Rent set forth in Section 0.05 (as such amount may be
adjusted from time to time as provided in Section 4.2), in equal monthly
installments payable on the Commencement Date and in advance on the first day of
each calendar month thereafter during the term of this Lease, without any offset
or deduction whatsoever or any prior demand. All payments of rent will be made
to Landlord at its office or at such other place as it may designate in writing.
If the Commencement Date is not on the first day of a month, the Base Rent for
the fractional month containing the Commencement Date will be prorated on a per
diem basis with respect to the fractional month, and paid to Landlord on the
first day of the next month. Notwithstanding this, Base Rent shall be abated
through December 31, 2003.

 

6



--------------------------------------------------------------------------------

SECTION 4.2 ADJUSTMENT TO BASE RENT. Base Rent will be increased effective on
the Escalation Date by the addition thereto of an amount which is the product
obtained by multiplying the Minimum Annual Escalation percentage set forth in
Section 0.06 by the Base Rent in effect immediately prior to the Escalation
Date.

 

SECTION 4.3 ADDITIONAL RENTS. In addition to Base Rent, Tenant will pay as
“Additional Rent” the sums or amounts set forth hereinafter or as become due and
payable elsewhere in this Lease.

 

(a) Landlord agrees to expend as its share of Operating Costs during any
calendar year an amount equal to the actual Operating Costs of the Building
incurred during the Base Year (“Landlord’s Share”). Prior to the commencement of
each calendar year or as soon thereafter as possible, Landlord will provide a
written estimate of the Operating Costs expected to be incurred during the
calendar year in excess of Landlord’s Share for the same period and showing
Tenant’s Pro Rata Share of such amount (“estimated Tenant’s Share of Operating
Costs Increases”). Commencing on the first anniversary of the Commencement Date
Tenant will pay to Landlord, during the remaining Term of this Lease, the
estimated Tenant’s Share of Operating Costs Increases, in equal monthly
installments payable in advance on the first day of each calendar month, without
any offset or deduction whatsoever or any prior demand unless otherwise provided
in this Lease.

 

(b) If Landlord will not have furnished estimated Operating Costs at the times
contemplated herein, then until such estimated Operating Costs are provided,
Tenant will continue to pay an amount equal to the monthly sum payable under
this Section in respect of the last month of the preceding calendar year. In
such event, promptly after estimated Operating Costs are furnished to Tenant, or
together therewith, Landlord will give notice stating whether the aggregate
amount of the installments of estimated Tenant’s Share of Operating Costs
Increases previously made for such calendar year is more or less than the
aggregate amount of the installments of estimated Tenant’s Share of Operating
Costs Increases to be made for the then-current calendar year in accordance with
such estimated Operating Costs, and (i) if there is a deficiency, within thirty
(30) days after receipt of such notice Tenant will pay the amount of such
deficiency, or (ii) if there has been an overpayment, Landlord will credit
Tenant in the amount thereof toward subsequent payments of Base Rent or
Additional Rent (or, upon termination of the Lease, Landlord will reimburse
Tenant such overpayment in cash and within sixty (60) days thereof with
Landlord’s obligations under this Section surviving expiration or any earlier
termination of this Lease); and (iii) on the first day of the next following
month, and monthly thereafter throughout the remainder of such calendar year,
Tenant will pay an amount equal to one-twelfth (1/12) of estimated Tenant’s
Share of Operating Costs Increases, shown on such estimated Operating Costs.
Landlord may at any time or from time to time revise the estimated Operating
Costs and, in such case, the estimated Tenant’s Share of Operating Costs
Increases for the remainder of the calendar year will be based upon such revised
estimate of Operating Costs and adjusted, paid, and/or credited, as applicable,
substantially in the same manner as provided above.

 

(c) Within one hundred twenty (120) days after the end of each calendar year, or
at such later time as Landlord will be able to determine the actual amounts of
Operating Costs, Landlord will furnish to Tenant a written statement
(“Landlord’s Statement”) showing the actual Operating Costs for the calendar
year, Landlord’s Share of Operating Costs during the Base Year, and Tenant’s Pro
Rata Share of Operating Costs during such calendar year in excess of Landlord’s
Share (“actual Tenant’s Share of Operating Costs Increases). If Landlord’s
Statement shows that the estimated Tenant’s Share of Operating Costs Increases
exceeded the actual Tenant’s Share for such calendar year, then Landlord will
credit Tenant in the amount of such excess against subsequent payments of Base
Rent and Additional Rent. If Landlord’s Statement will show that the estimated
Tenant’s Share of Operating Costs increases were less than actual Tenant’s Share
of Operating Costs Increases for such period, Tenant will pay the amount of such
deficiency within thirty (30) days after the delivery to Tenant of such
Landlord’s Statement. Landlord’s failure to render a Landlord’s Statement with
respect to any period will not eliminate or reduce Tenant’s obligation to pay
actual Tenant’s Share of Operating Costs Increases for such period and will not
prejudice Landlord’s right to render a Landlord’s Statement with respect to any
subsequent period. The obligations of Tenant under the provisions of this
paragraph with respect to any increase in Additional Rent will survive the
expiration or any sooner termination of the this Lease.

 

(d) In respect of any Lease Year or partial Lease Year (including the Base Year)
in which the Building is not occupied to the extent of ninety-five percent (95%)
of the Rentable Area thereof, the Operating Costs in respect of such period will
for the purposes of this Section, be increased to be equal to the amount which
would have been incurred had the Building been occupied to the extent of
ninety-five percent (95%) of the Rentable Area thereof.

 

7



--------------------------------------------------------------------------------

(e) Tenant will have the right to inspect Landlord’s accounting records relative
to Operating Costs of the Building at Landlord’s accounting office in Madison,
Wisconsin during normal business hours at any time within two (2) years
following receipt of Landlord’s Statement for the Base Year and within one (1)
year with respect to any other calendar year. Unless Tenant takes written
exception to any item within such time periods, such Landlord’s Statement will
be considered as final and accepted by Tenant. If Tenant makes a timely written
exception to Landlord (a “Notice Dispute”) and if Landlord and Tenant do not
agree on the proper amount for actual Tenant’s Share of Operating Costs
Increases within thirty (30) days of such Notice of Dispute, the matter shall be
submitted to an independent certified public accountant selected by Landlord,
with reasonable approval by Tenant, whose determination shall be final. If
Landlord shall have overstated Tenant’s Share of Operating Costs by more than
five (5) percent, Landlord shall pay all costs of such examination. If Landlord
shall not have overstated Tenant’s Share of Operating Expenses by more than five
percent (5%), Tenant shall pay all costs of such examination.

 

(f) In the event that an increase in Real Estate Taxes is caused by Tenant’s
improvements made to the Premises, Tenant will pay when due all the increase
attributable to such improvements. If the improvements, the taxes for which are
to be paid separately by Tenant, are not separately assessed, Landlord will
equitably determine Tenant’s portion of that tax from the respective valuations
assigned in the assessor’s worksheets or such other information (which may
include the cost of construction) as may be reasonably available.
Notwithstanding anything to the contrary contained herein, Tenant shall have the
right, in the name of the Landlord and with the Landlord’s full cooperation, but
without any cost to Landlord, to bring suit in any court of competent
jurisdiction to recover the amount of any such Real Estate Taxes paid under
protest on the basis of this paragraph, and any amount so recovered shall belong
to Tenant; provided, however, that wherever circumstances permit, Landlord shall
not pay any such Real Estate Taxes until Tenant has had a reasonable opportunity
to investigate and contest such Real Estate Taxes, or post a bond in lieu of
payment. Notwithstanding this, Landlord shall not be required to take any action
that may result in the delinquency of Real Estate Taxes due and payable or to
take any action that may result in a lien being placed on the Building.

 

SECTION 4.4 UTILITIES. Landlord shall provide utility services, including
electricity and heating, ventilation and air conditioning (“HVAC”) to the
Premises in the manner set forth in Section 6.1. A submeter mearsuing the amount
of electricity consumed by Tenant shall be installed and Tenant will pay
Landlord (or the Electric Service Provider if directed by Landlord) for such
electricity consumed. If Landlord shall bill Tenant, said payment will be
calculated using the rate Tenant would pay the utility company furnishing such
service if a direct meter served the Premises. Tenant will operate or draw from
the heating, ventilating and air conditioning system or systems that serve the
Premises and other premises in a manner not to unduly drain HVAC in violation of
Section 6.1.

 

Landlord has advised Tenant that presently Madison Gas & Electric (“Electric
Service Provider”) is the utility company selected by Landlord to provide
electricity service for the Building. Notwithstanding the foregoing, Landlord
will have the right at any time and from time to time during the Lease Term to
either contract for service from a different company or companies providing
electricity service (each such company will hereinafter be referred to as an
“Alternate Service Provider”) or continue to contract for service from the
Electric Service Provider. Tenant will cooperate with Landlord, the Electric
Service Provider, and any Alternate Service Provider at all times and, as
reasonably necessary, will allow Landlord, Electric Service Provider, and any
Alternate Service Provider reasonable access to the Building’s electric lines,
feeders, risers, wiring, and any other machinery within the Premises.

 

Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternate
Energy Provider is no longer available or suitable for Tenant’s requirements,
and no such change, failure, defect, unavailability, or unsuitability shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this Lease. Notwistanding the foregoing, in the event of any
such failure which (i) renders the Premises untenantable, (ii) is within
Landlord’s control to remedy and (iii) continues uninterrupted for a period of
five (5) business days, the Base Rent shall abate for the number of

 

8



--------------------------------------------------------------------------------

days such failure continues beyond such five (5) business day period. In
addition, if such failure continues for thirty (30) consecutive days, Tenant
shall have the right at its option to terminate this Lease by sending Landlord
written notice of such election prior to the failure having been corrected.

 

SECTION 4.5 PARKING AND STORAGE. Tenant will pay to Landlord, during the entire
term of this Lease, in monthly installments payable in advance on the first day
of each calendar month, without any offset or deduction whatsoever or any prior
demand, except as otherwise provided herein, the amounts set forth in any
Parking Addendum and/or any Storage Space Addendum incorporated in this Lease.
Unless Tenant executes a Parking Addendum or Storage Space Addendum, Tenant will
have no right to use any underground parking facilities or storage facilities of
the Building, respectively.

 

SECTION 4.6 INTEREST ON PAST DUE OBLIGATIONS. Except as may expressly be
provided in this Lease to the contrary, any amount due to Landlord not paid when
due will bear interest at the rate of five percent (5%) per annum greater than
the prime rate as published in the Wall Street Journal as the same may fluctuate
from and after the date on which the payment was first due through the date on
which the payment is paid in full, provided, however, that the payment of such
interest will in no event exceed the highest rate allowed under applicable law.
Payment of such interest will not excuse or cure any default by Tenant under
this Lease. The exercise of this right by Landlord will not be construed to be a
waiver of any default by Tenant or of any other right which Landlord may
exercise under this Lease.

 

SECTION 4.7 LATE CHARGES. Tenant hereby acknowledges that late payment of rent
and other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges that may be imposed on Landlord by the terms of any
mortgage covering the Premises. Accordingly, if any installment of Base Rent,
Additional Rent or any other sum due from Tenant is not received by Landlord or
Landlord’s designee within five (5) days after said amount is due, then Tenant
will immediately pay to Landlord a late charge equal to ten percent (10%) of
such overdue amount or the sum of One Hundred Dollars ($100.00), whichever is
greater provided, however, such late charge will only be applied upon the second
occurrence during the Term of the Lease (as extended). The parties hereby agree
that such late charge represents a fair and reasonable estimate of the cost
Landlord will incur by reason of late payment by Tenant, and is in addition to
Interest on Past Due Obligations. Acceptance of such late charge by Landlord
will in no event constitute a waiver of Tenant’s default with respect to such
overdue amount, or prevent Landlord from exercising any of the other rights and
remedies granted under this Lease.

 

ARTICLE V. SECURITY DEPOSIT

 

SECTION 5.1 AMOUNT OF DEPOSIT. Tenant will deposit with Landlord upon execution
hereof the sum set forth in Section 0.08. Said deposit will be held by Landlord,
with right of comminglement and use, and without liability for interest or duty
to render accounting, as security for the faithful performance by Tenant of all
terms, covenants and conditions of this Lease by Tenant to be kept and performed
during the term hereof.

 

SECTION 5.2 USE AND RETURN OF DEPOSIT. If Tenant fails to keep and perform any
of the terms, covenants and conditions of this Lease beyond any applicable cure
period, then Landlord at its option may apply said deposit, or so much thereof
as may be necessary to compensate Landlord for loss or damage sustained or
suffered by Landlord due to such breach on the part of Tenant. Should the entire
deposit, or any portion thereof, be so applied by Landlord, then Tenant will,
upon Landlord’s demand, forthwith remit to Landlord a sufficient sum to restore
said security to the original sum deposited, and Tenant’s failure to do so
within ten (10) days after receipt of such demand will constitute a breach of
this Lease. Should Tenant comply with all of said terms, covenants and
conditions and promptly pay all of the rents herein provided for as they fall
due, and all other sums payable by Tenant hereunder, said deposit will be
returned in full to Tenant at the end of the term of this Lease.

 

SECTION 5.3 TRANSFER OF DEPOSIT. Landlord may transfer the security deposit to
any purchaser of Landlord’s interest in the Premises, and thereupon Landlord
will be discharged from any further liability with respect to said deposit.

 

9



--------------------------------------------------------------------------------

ARTICLE VI. SERVICES BY LANDLORD

 

SECTION 6.1 BASIC SERVICES. Provided Tenant is not in default of its obligations
under this Lease beyond any applicable cure period, Landlord agrees to furnish
for the Premises the following services, consistent with the standards of a
modern first-class office building, and subject to the reimbursement provisions
of Section 4.3:

 

(a) Heating, ventilation and air conditioning (as required by the season), at
such temperatures and in such amounts as provided to similarly situated modern
first class office buildings in Madison, Wisconsin and as may be reasonably
required for comfortable use and occupancy under normal business operations.
Whenever heat generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, as determined by Landlord, Landlord reserves the right to
install supplementary air conditioning units in the Premises, and the costs
therefor, including the cost of installation, operation and maintenance thereof,
will be paid by Tenant to Landlord upon thirty (30) days after written demand
therefor. Tenant’s Premises shall contain an after hours HVAC override switch as
part of Landlord’s Work that will enable Tenant to heat and cool its Premises
after standard business hours. (b) Electric current in reasonably sufficient
amounts for normal business use, including operation of building standard
lighting and general office machines of a type that are typically used in
modern, first class offices, such as personal computers, facsimile machines,
copiers, scanners, telephone system equipment, and the like as measured at the
time of execution of this Lease (“Building Standard for Electric”). Landlord
will not be liable or responsible to Tenant for any loss or damage or expense
which Tenant may sustain or incur if either the quantity or character of the
electric service changes for causes outside of Landlord’s control.

 

(c) Janitorial cleaning service and refuse removal will be furnished after
normal business hours on Monday through Friday (exclusive of legal holidays).
The level of janitor service will not include carpet shampooing, drapery
cleaning, or cleaning, maintenance, or supplies for food facilities, special
equipment areas, or locker rooms located within the Premises. If Tenant requests
such services to be provided to the Premises on Saturdays, Sundays, legal
holidays, or times other than as specified, or if Tenant requires a level of
services in excess of those to be provided by Landlord in accordance with this
Section 6.1, Tenant will pay Landlord as Additional Rent the cost of those
additional services based upon actual costs incurred by Landlord in providing
such services.

 

(d) Window washing of all exterior windows at intervals determined solely by
Landlord.

 

(e) Men’s and women’s restrooms situated on the floor on which the Premises are
located together with hot and cold or tempered water for use in said restrooms.

 

(f) Cold and hot water for any restroom or lunchroom facilities installed in the
Premises by Tenant.

 

(g) One refrigerated drinking fountain on the floor on which the Premises are
located.

 

(h) Passenger elevator service in common with others.

 

(i) An elevator equipped for freight usage subject to scheduling by Landlord
(provided, however, Landlord will allow use of the such elevator during Tenant’s
move-in and move-out at times reasonably requested by Tenant).

 

(j) A clean, street-level lobby, entrance way, elevator lobby, public corridor,
and other public portions of the Building for use in common with others.

 

(k) Building directory located in close proximity to the primary entrance of the
Building listing Tenant’s name and suite number and Building-standard signage at
the entry to Tenant’s Premises at no extra charge to Tenant.

 

(l) Relamping and maintaining building standard fluorescent lighting fixtures
installed in the Premises.

 

Unless otherwise provided above, all services shall be furnished between the
hours of 7:00 a.m. and 6:00 p.m. on weekdays and from 9:00 a.m. to 1:00 p.m. on
Saturdays, with the exception of legal holidays.

 

SECTION 6.2 INTERRUPTIONS OF SERVICES. If any services to be provided are
suspended, interrupted, or varied by strikes, accidents, repairs, maintenance,
alterations, orders from any governmental authority, or any cause beyond
Landlord’s control, Landlord will not be liable for any damages, direct,
indirect, or consequential, or for damages for personal discomfort, illness, or
inconvenience of Tenant, its employees, agents, or invitees, or for loss, damage
or theft of Tenant’s improvements, equipment or property, unless caused by the
deliberate act or negligence of Landlord, its agents, or employees. Except as
set forth herein, suspension or interruption will not result in any abatement of
rent, be deemed an eviction, or relieve Tenant

 

10



--------------------------------------------------------------------------------

of performance of Tenant’s obligations under this Lease. Notwithstanding the
foregoing, in the event of any such suspensionor interruption wich (i) renders
the Premises untenantable, (ii) is within Landlord’s control to remedy and (iii)
continues uninterrupted for a period of five (5) business days, the Base Rent
shall abate for the number of days such failure continues beyond such five (5)
business day period. In addition, if such suspension or interruption continues
for thirty (30) consecutive days, Tenant shall have the right at its option to
terminate this Lease by sending Landlord written notice of such election prior
to the susupension or interruption having been corrected.

 

ARTICLE VII. INSTALLATION, REPAIRS AND MAINTENANCE OF LEASED PREMISES

 

SECTION 7.1 MAINTENANCE BY LANDLORD. Landlord will keep and maintain in good
condition and repair the structural components of the Building and the Building
systems, including the roof, foundation, electrical, plumbing, HVAC, mechanical,
and fire and life safety systems in the Building (with respect to utilities, up
to the point of entry to the Premises), exterior windows and Common Areas, and
all costs incurred by Landlord in making any such repairs or maintenance will
be, to the extent permitted under the definition of Operating Costs under this
Lease, reimbursable to Landlord as Operating Costs of the Building.
Notwithstanding the foregoing, the cost of performing any such maintenance and
repairs as may be required by reason of the acts of Tenant, its employees,
agents, invitees, licensees and contractors, will be paid by Tenant, at its sole
expense. When used in this paragraph, the term “repairs” will include
replacements or renewals when necessary, and all such “repairs”, whether made by
Landlord or Tenant, will be made by a qualified contractor and will be equal in
quality and class to the original work. Landlord will have no obligation to
perform any act that is the obligation of Tenant or any other tenant in the
Building. Other than as specifically provided in this Section, Landlord will not
be obligated to make any repairs or improvements of any kind, in, upon, about or
to the Premises or the Building. Tenant will, upon the discovery of any defect
in or injury to the Building, or any need of repairs thereto, promptly report
the same to Landlord in writing specifying such defect, injury or need of repair

 

Landlord reserves the exclusive right from time to time to install, use,
maintain, repair, replace and relocate pipes, ducts, conduits, cables, wires,
vents and appurtenant fixtures, to and through the Premises and to alter or
relocate any other facility in the Building as Landlord deems reasonably
necessary or appropriate for the proper operation and maintenance of the
Building (including the servicing of other tenants in the Building), and
reserves the right at all times to transmit water, heat, air-conditioning,
electronic signals and electric current through such pipes, ducts, conduits,
cables, plumbing, vents and wires, provided the same does not unreasonably
interfere with Tenant’s use or occupancy of and access to the Premises or
parking.

 

SECTION 7.2 MAINTENANCE BY TENANT. Subject to Landlord’s maintenance and repair
obligations set forth in Section 7.1, Tenant, at Tenant’s expense, will keep and
maintain in good order, condition and repair the improvements to the Premises
and every part thereof, including, without limiting the generality of the
foregoing, lighting facilities and equipment within the Premises, any
intra-Building telephone and network cabling installed to exclusively serve the
Premises, whether or not fully contained within the Premises, fixtures, interior
walls and interior surfaces of exterior walls, ceilings, windows, doors, plate
and window glass (except the exterior), moldings, floor covering, water coolers,
whether installed or owned by Landlord or Tenant. Tenant will repair all damage
or injury to the Building or to fixtures, appurtenances, and equipment of the
Building caused by Tenant’s installation or removal of its property or resulting
from any acts or conduct of Tenant, its employees, contractors, agents,
licensees, or invitees. In the event that Tenant fails to keep and maintain the
Premises in good order, condition and repair while this Lease is in effect, and
Tenant fails to make necessary maintenance and repairs as soon as commercially
reasonable after notice by Landlord, then Landlord may, if the same remains
uncured within thirty (30) days after written notice to Tenant, restore the
Premises to such good order and condition and make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s property
or business by reason thereof, and Tenant will pay Landlord upon demand as
Additional Rent the cost of restoring the Premises to such order and condition
(and included in such cost will be an eight (8%) percent for overhead and
administration fee). Notwithstanding anything contained herein to the contrary,
in the event any necessary maintenance and repair cannot be completed within
thirty (30) days following Landlord’s notice to Tenant, but Tenant undertakes
such maintenance and repair within such thirty (30) day period and diligently
pursues same to completion, Landlord shall not have the right to restore or
repair the Premises as provided herein.

 

SECTION 7.3 ENVIRONMENTAL PROTECTION. Tenant covenants, represents, and warrants
that Tenant’s use of the Premises do not and will not involve the use, storage,
generation, or disposal of Hazardous

 

11



--------------------------------------------------------------------------------

Materials (as defined herein), and that Tenant shall not cause or permit any
Hazardous Materials to be brought, used, stored, generated, or disposed on or
about the Premises or Building by Tenant, its agents, employees, subtenants,
assigns, contractors, subcontractors, or invitees, except ordinary janitorial
and office products customarily used by tenants in connection with executive
office use which products are used and stored at the Premises in the proper
manner, in the usual and customary quantities, and in compliance with all laws
including, without limitation, Environmental Laws. Tenant shall immediately
provide Landlord with written notice (i) of any actual or suspected breach
hereunder; (ii) of the presence or release of any Hazardous Materials on or
about the Premises or the Building; or (iii) of its receipt of any notice from
any governmental agency or third party pertaining to Hazardous Materials which
may affect the Premises or the Building. The parties acknowledge that this
Section will survive the termination or expiration of this Lease. If Landlord
receives notice of any alleged violation of any Environmental Law having been
committed or about to be committed by Tenant, Landlord may, at its option
immediately exercise any or all remedies available under this Lease or at law or
in equity all without giving Tenant any notice or an opportunity to cure the
default (notwithstanding any notice and cure provision or other Lease provisions
to the contrary).

 

ARTICLE VIII. CONDUCT OF BUSINESS

 

SECTION 8.1 BUSINESS USE. Tenant will use the Premises solely, exclusively and
for no other purpose than that defined in Section 0.09, provided that the
foregoing will not be construed as a representation or guarantee by Landlord
that such business may lawfully be conducted on the Premises. Tenant will not
permit, or suffer the use of, the Premises for any other business or purpose
without Landlord’s prior written consent, which Landlord shall not unreasonably
withhold, condition or delay. Tenant will not permit business to be operated in
or from the Premises by any concessionaire or licensee.

 

Tenant will not do anything nor permit anything to be done, in or about the
Premises, or keep, use, offer or sell in or from the Premises any article, which
will cause the cancellation of any insurance policy or increase the rate of fire
or liability insurance on the Premises or the Building, or conflict with the
laws related to fire, or with the regulations of the fire department, or with
any insurance policy on the Building or any part thereof, or conflict with any
laws, statutes, ordinances, rules or regulations of the United States,
Wisconsin, or the municipality in which the property is located. In case the
rate of insurance on said Building will be increased beyond the present rate by
reason of the nature of the business of Tenant or any subtenant, then Tenant
agrees to reimburse Landlord for the amount of such excess insurance premiums
thereby caused, at the time when such premiums will be due and payable, and such
payments will be due and collected by Landlord as Additional Rent.

 

SECTION 8.2 RULES AND REGULATIONS. Tenant will faithfully observe and comply
with the reasonable, non-discriminatory rules and regulations that Landlord will
from time to time promulgate in accordance with this Section, including without
limitation any rules and regulations attached to this Lease, which are
incorporated herein by reference. Tenant’s failure to keep and observe such
rules and regulations will constitute a breach of the terms of this Lease in the
same manner as if such rules and regulations were contained herein as covenants.
Landlord reserves the right from time to time to reasonably amend, rescind, and
adopt reasonable and non-discriminatory additional rules and regulations as in
its reasonable judgment is necessary for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given will be
binding upon Tenant in like manner as if originally herein prescribed. Landlord
will not be responsible to Tenant for the nonperformance of any of said rules
and regulations by any other tenants or occupants.

 

SECTION 8.3 ALTERNATIVE TELEPHONE OR TELECOMMUNICATIONS PROVIDER. In the event
that Tenant wishes to utilize the services of a telephone or telecommunications
provider whose equipment is not servicing the Building as of the date of
Tenant’s execution of this Lease (“Provider”), no such Provider shall be
permitted to install its lines or other equipment within the Building without
first securing the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Unless all of the following conditions are satisfied to
Landlord’s reasonable satisfaction in a written agreement between Provider and
Landlord or by any other means acceptable to Landlord in its reasonable
judgment, it shall be reasonable for Landlord to refuse to give its consent
unless:

 

(a) Landlord shall incur no expense whatsoever with respect to any aspect of
Provider’s provision of its services, including without limitation, the costs of
installation, materials, and service;

 

12



--------------------------------------------------------------------------------

(b) Prior to the commencement of any work in or about the Building by the
Provider, the Provider shall agree to abide by such rules and regulations, job
site rules, and such other requirements as reasonably determined by Landlord to
be necessary to protect the interest of the Building, the tenants in the
Building, and the Landlord, including without limitation, providing security in
such form and amount as determined by Landlord;

 

(c) Landlord reasonably determines that there is sufficient space in the
Building for the placement of all of the Provider’s equipment and materials;

 

(d) Provider agrees to compensate Landlord the reasonable amount determined by
Landlord for space used in the Building for the storage and maintenance of the
Provider’s equipment and for all costs that may be incurred by Landlord in
arranging for access by the Provider’s personnel, security for Provider’s
equipment, and any other such costs as Landlord may expect to incur.

 

The provisions of this clause may be enforced solely by the Tenant and Landlord,
and are not for the benefit of any other party, specifically, without
limitation, no telephone or telecommunications provider shall be deemed a third
party beneficiary of the Lease.

 

SECTION 8.4 GOVERNMENTAL REGULATIONS. Under no circumstances, except as caused
by Landlord’s negligence or willful misconduct, will Landlord be liable to
Tenant for damages or otherwise resulting from any delay or total failure by
Tenant in obtaining required governmental approvals and occupancy permits as may
be required for Tenant’s business use. Any delay hereunder will neither void nor
terminate this Lease. Tenant will, at its sole cost, observe and comply with all
ordinances or laws, rules, orders, regulations and requirements of federal,
state, county and municipal authorities, or any other applicable governmental
authority, now in force or which may hereafter be in force, which impose any
duty upon Landlord or Tenant with respect to the use, occupancy or alteration of
the Premises.

 

SECTION 8.5 LIENS AND OBLIGATIONS. Tenant will not create or permit others to
create any lien or obligation against Landlord by reason of making repairs or
installing material, fixtures or equipment, and further agrees to hold Landlord
harmless from all claims and demands by any third party in any manner connected
with repairs or installations undertaken by Tenant.

 

SECTION 8.6 WASTE OR NUISANCE. Tenant will not commit or suffer to be committed
any waste upon the Premises or any nuisance or other act or thing which may
unreasonably disturb the quiet enjoyment of any other tenant in the Building in
which the Premises are located. Landlord is not responsible to Tenant for the
waste, nuisance, or disturbances caused by other tenants of Building.

 

ARTICLE IX. INSURANCE AND INDEMNITY [NOTE: SUBJECT TO REVIEW BY RISK
MANAGEMENT.]

 

SECTION 9.1 INSURANCE BY TENANT. Tenant will, at its cost and expense, obtain
and maintain at all times during the Lease Term, commercial general liability
insurance with a combined personal injury and property damage limit of not less
than One Million Dollars ($1,000,000) for each occurrence and not less than Two
Million Dollars ($2,000,000) in the aggregate for this location, insuring
against all liability of Tenant and its representatives arising out of and in
connection with Tenant’s use, maintenance or occupancy of the Premises and all
areas appurtenant thereto. Landlord, and other parties designated by Landlord
and having an interest in the Building, will be named as additional insured.
Tenant will increase its insurance coverage as may be required from time to time
if, in the reasonable opinion of Landlord or Landlord’s mortgagee, the amount of
public liability coverage at that time is not adequate. The limits of such
insurance will not, however, limit the liability of Tenant hereunder. Tenant
will furnish Landlord a certificate evidencing such insurance, prepared on the
ACORD 27 form or other form reasonably acceptable to Landlord. Such policies of
insurance will contain provisions or endorsements preventing their cancellation,
discontinuance or alteration without at least thirty (30) days’ prior written
notice to Landlord. The insurance secured by Tenant will insure performance by
Tenant of the indemnity provisions of this Lease to the extent of claims for
bodily injury and property damage, will be considered primary and not in excess
of coverage Landlord may carry, and will afford coverage after the termination
of this Lease for all claims based on acts, omissions, injury or damage which
occurred or arose in whole or in part during the term of this Lease. The
insurance secured by Tenant will apply on a primary basis to Landlord, even if
Landlord has other liability coverage. Tenant will at its expense obtain and
maintain all-risks property and casualty insurance coverage, written at
replacement cost value and with replacement cost endorsement, covering all
Tenant’s personal property in the Premises and all improvements, alterations or
additions made to the Premises by Tenant, but exclucing improvements

 

13



--------------------------------------------------------------------------------

constructed by Landlord as part of Landlord’s Work, which improvements shall be
insured under Landlord’s all-risk insurance policy. All insurance required under
this section will be issued by insurance companies licensed to do business in
the jurisdiction where the Building is located. Such companies will have a
policyholder rating of at least “A” and be assigned a financial size category of
at least “Class X” as rated in the most recent edition of “Best’s Key Rating
Guide.” If Tenant fails to comply with the aforesaid requirements, Landlord may
obtain such insurance and keep the same in force and effect and Tenant will pay
Landlord the cost thereof, on demand, as Additional Rent.

 

SECTION 9.2 INSURANCE BY LANDLORD. Landlord will maintain insurance in
connection with the Building, which may be a blanket policy covering other
properties the cost of which may be fairly allocated to this Building, against
such perils and in such amounts as Landlord may from time to time determine to
be advisable or which any mortgagee or creditor of Landlord requires Landlord to
carry, which shall include without limitation all-risk casualty coverage with
replacement cost endorsement covering the Building and the improvements in the
Premises installed as part of Landlord’s Work, commercial general liability,
umbrella liability, boiler and machinery coverage, and rent loss insurance. The
named insured on all policies of insurance will be Landlord and, if required,
any mortgagee or creditor of Landlord. The cost of all insurance maintained by
Landlord will be a part of the Operating Costs for the Building. It is
understood that the insurance carried by Landlord does not cover the risk of
loss or damage to Tenant’s personal property, equipment, improvements, fixtures
or loss of income.

 

SECTION 9.3 EXEMPTION OF LANDLORD FROM LIABILITY. Tenant hereby agrees that
Landlord will not be liable for any damage or loss suffered by the business of
Tenant, or any damage to, or loss of, property in the Premises belonging to
Tenant, its employees, agents, visitors, invitees or other persons in or about
the Premises, nor will Landlord be liable for injury to the person of Tenant, or
its employees, agents, visitors, invitees or other persons in or about the
Premises, from any cause whatsoever, including, without limitation loss, damage
or injury caused by or resulting from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause whatsoever, whether the said damage or injury results
from conditions arising upon the Premises or Building, or from other sources or
places, and regardless of whether the cause of such injury or the means of
repairing the same is inaccessible to Landlord or Tenant. Landlord will not be
liable for any injury or damage (including lost profits) caused by other tenants
or persons in the Premises, occupants of adjacent property to the Building, or
the public, or caused by operations in construction of any private, public or
quasi-public work. All property of Tenant kept or stored on the Premises will be
so kept or stored at the risk of Tenant only and Tenant will hold Landlord
harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carrier. Tenant, as a material part of
the consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises arising from any cause, and
Tenant hereby waives all claims in respect thereof against Landlord. However,
notwithstanding the foregoing, Landlord will not be exempt from liability
resulting from its own willful misconduct or negligence.

 

SECTION 9.4 COVENANT TO HOLD HARMLESS. Tenant agrees to indemnify, defend and
hold harmless Landlord against and from any and all claims except and to the
extent arising from the negligence or willful misconduct of Landlord, arising
from (i) the use or occupancy of the Premises by Tenant, (ii) any activity,
work, or thing done, or permitted or suffered by Tenant in or about the Premises
or elsewhere in the Building, (iii) any breach or default on the part of Tenant
in the performance of any covenant or agreement to be performed under the terms
of this Lease, or (iv) from any act of negligence of Tenant, its agents,
contractors, servants, employees, subtenants, concessionaires or licensees. If
any action or proceeding is brought against Landlord by reason of any such
claim, Tenant, upon notice from Landlord, covenants to defend such action or
proceeding by counsel reasonably satisfactory to Landlord.

 

Landlord agrees to indemnify, defend and hold harmless Tenant against and from
any and all claims, except and to the extent arising from the negligence or
willful misconduct of Tenant, arising from (i) the use or occupancy of the
Common Areas by Landlord, (ii) any activity, work, or thing done, or permitted
or suffered by Landlord in or about the Common Areas or elsewhere in the
Building, (iii) any breach or default on the part of Landlord in the performance
of any covenant or agreement to be performed under the terms of this Lease, or
(iv) from any act of negligence of Landlord, its agents, contractors, servants,
employees, subtenants, concessionaires or licensees. If any action or proceeding
is brought against Tenant by reason of any such claim, Landlord, upon notice
from Tenant, covenants to defend such action or proceeding by counsel reasonably
satisfactory to Tenant.

 

14



--------------------------------------------------------------------------------

SECTION 9.5 WAIVER OF RECOVERY. Landlord and Tenant do each hereby relieve and
release the other and waive their entire claim of recovery for loss or damage to
the Premises or Building, or loss of the use thereof, arising out of or incident
to any occurrence or act to be insured against by either party under the terms
of this Lease, whether or not such insurance has actually been secured, and
whether loss or damage is due to the negligence of either Landlord or Tenant,
their officers, agents, licensees, employees, guests, invitees, visitors, or
otherwise. Tenant and Landlord will give notice to their respective insurance
carriers that the foregoing mutual waiver of recovery is contained in this Lease
and will obtain policies of insurance which will include a waiver by the insurer
of all right of subrogation against Landlord or Tenant in connection with any
loss or damage thereby insured against.

 

ARTICLE X. DESTRUCTION OF LEASED PREMISES OR BUILDINGS

 

SECTION 10.1 TOTAL OR PARTIAL INSURED DESTRUCTION. If the Premises are damaged
by fire or other insured casualty to the extent they are rendered untenantable
in part, Landlord will at its own expense to the extent of available insurance
proceeds cause such damage to be repaired (including reconstruction of
Landlord’s Work, but not including Tenant Work and Alterations). Landlord will
use commercially reasonable efforts to effect such repairs promptly and in such
manner as not to unreasonably interfere with Tenant’s occupancy. Within sixty
(60) days of such damage, Landlord shall notify Tenant of the estimated time to
repair the damage. If such time is two hundred seventy (270) days or less, this
Lease shall remain in full force and effect. If such time period is greater than
two hundred seventy (270) days, Tenant may, at its option within ten (10) days
of receipt of such notice, terminate this lease by delivery of notice of such
termination to Landlord. Notwithstanding this, if the actual time to repair the
Premises continues beyond three hundred sixty (360) days after such damage or
other insured casualty Tenant shall have the right to terminate this Lease upon
written notice to Landlord of its election to so terminate. If such damage
occurs during the last year of the term of this Lease, Landlord or Tenant will
have the right to terminate this Lease upon delivery of written notice of
termination to the other party within ninety (90) days after the date such
damage occurred. If the Premises are rendered wholly untenantable by reason of
such damage, either Landlord or Tenant may terminate this Lease as of the date
of such damage by delivery of written notice of such party’s election to
terminate to the other party within ninety (90) days after the date such damage
occurred, provided, however, if neither party has terminated this Lease,
Landlord will proceed with reasonable diligence to restore the Premises as set
forth above. If the Building is destroyed or damaged by fire or other casualty
to the extent of one-fourth (1/4) or more of the Rentable Area, notwithstanding
that the Premises may be unaffected by such fire or other casualty, and Landlord
determines not to rebuild or repair said damage, then so long as Landlord
terminates substantially all other tenancies in the Building, this Lease may be
terminated by Landlord upon ninety (90) days’ written notice and thereupon this
Lease will end and Tenant will surrender possession and rent will be adjusted as
of the date of such termination.

 

SECTION 10.2 UNINSURED CASUALTY. In the event the Premises are damaged to any
extent by any casualty, act, or occurrence not covered by Landlord’s insurance,
Landlord may repair the damage, in which event this Lease will continue, or
Landlord may elect not to repair the damage and to terminate this Lease upon
delivery of written notice to Tenant within ninety (90) days after the date such
damage occurred.

 

SECTION 10.3 DAMAGE TO TENANT’S IMPROVEMENTS. If Landlord is obligated to or
elects to repair or restore as provided herein, Landlord will be obligated to
make repairs or restoration only of those portions of the Building and Premises
that were originally provided at Landlord’s expense (including Landlord’s Work
but not including Tenant Improvements and Alterations). The repair and
restoration of items in the Premises not provided at Landlord’s expense will be
the obligation of Tenant.

 

SECTION 10.4 PARTIAL ABATEMENT OF RENT. Tenant agrees that during any period of
reconstruction or repair of the Premises, Tenant will continue the operation of
Tenant’s business within the Premises to the extent practicable. If all or any
portion of the Premises are untenantable because of damage or destruction by
fire or other causes not resulting from fault or negligence of Tenant, its
agents, employees, contractors, or invitees, and Landlord is required or elects
to repair such damage, Tenant’s Base Rent will be abated to the extent the
Premises are untenantable, from the date of the occurrence until repairs by
Landlord are completed or until Tenant again uses the untenantable portion for
the conduct of its normal business operations, whichever occurs first. However,
there will be no abatement of other sums to be paid by Tenant as required by the
provisions of this Lease.

 

15



--------------------------------------------------------------------------------

SECTION 10.5 REQUIREMENTS OF MORTGAGEE. If Landlord’s mortgagee, ground landlord
or other creditors should require that insurance proceeds payable upon damage to
or destruction of the Building or Premises by fire or other casualty, be used to
retire or apply on the debt secured by its mortgage, ground lease or security
agreement, Landlord will, in such event, have no obligation to repair or rebuild
such damage. In such event, this Lease will terminate, at Landlord’s election,
upon delivery of written notice of termination to Tenant.

 

SECTION 10.6 EXPRESS AGREEMENT. This Lease will be considered an express
agreement governing any case of damage to or destruction of the Building or the
Premises by fire or other casualty. Any law presently in effect or subsequently
enacted that purports to govern the rights of Landlord and Tenant will have no
application.

 

ARTICLE XI. ASSIGNMENT OR SUBLETTING

 

SECTION 11.1 ASSIGNMENT OR SUBLETTING. Tenant will not assign, mortgage, pledge,
sell, or in any manner transfer this Lease or any estate or interest hereunder,
and will not sublet the Premises or any part or parts thereof, without express
written consent of Landlord, which will not be unreasonably withheld,
conditioned or delayed. This Lease, and Tenant’s interest therein, will not be
assignable by operation of law. Landlord’s right to assign this Lease is and
will remain absolute and unqualified.

 

Landlord will not be deemed unreasonable in the exercise of its discretion for
withholding its consent to any proposed transfer under this section if (i) the
occupancy resulting from such transfer will not be consistent with the general
character of the business carried on by the tenants of the Building or violates
any rights or options held by any other tenant of the Building; or (ii) the
proposed occupant pursuant to the transfer does not have the financial strength
and stability to perform its rental obligations or Landlord is unable to obtain
guarantees from one or more affiliates of the proposed occupant in order to
secure such financial obligations; or (iii) any proposed sublease does not
incorporate this Lease in its entirety so as to be subject to this Lease’s
terms, or any such sublease does not require the sublease to attorn to Landlord
at Landlord’s option in the event of a default by Tenant under this Lease; or
(iv) if Tenant does not execute an agreement with Landlord requiring Tenant to
pay to Landlord, as Additional Rent, fifty percent (50%) of all moneys or other
consideration received by Tenant from its transferee (whether paid to Tenant as
consideration for Tenant’s transfer of property or other assets to the
transferee or as consideration for the transferee’s occupancy of the Premises)
in excess of the amounts owed by Tenant to Landlord under this Lease, which
Additional Rent will be paid to Landlord as and when received by Tenant.

 

Notwithstanding anything contained herein to the contrary, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord’s
consent, to any parent, subsidiary or affiliate corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from a merger or consolidation with Tenant, or to any person or entity
which acquires all or substantially all of the assets of Tenant’s business as a
going concern.

 

In the event of a permitted assignment by Tenant, Tenant will remain liable for
the faithful performance of all the terms and conditions in this Lease in the
event that the assignee will default in the performance of the terms and
conditions, or in the payment of the rent required thereby.

 

SECTION 11.2 CORPORATE OWNERSHIP. If Tenant is a corporation and if at any time
during the term of this Lease any part or all of the corporate shares of said
corporation are transferred by sale, assignment, operation of law or other
disposition (except transfers by gift, bequest or inheritance) so that the
result of such transfer would be the loss of effective voting control of said
corporation by the person or persons owning a majority of said corporate shares
at the date of this Lease, Tenant will notify Landlord in writing of such
changes and Landlord may terminate this Lease at any time after such change in
control by giving Tenant 90 days’ written prior notice of such termination. This
Section, however, will not apply if on the date this Lease is executed Tenant is
a corporation, the outstanding common stock of which is listed on a recognized
security exchange, or if at least 80% of Tenant’s stock is owned by another
corporation, the common stock of which is so listed.

 

16



--------------------------------------------------------------------------------

ARTICLE XII. DEFAULTS

 

SECTION 12.1 DEFAULTS. The occurrence of any one or more of the following events
will constitute an Event of Default under this Lease by Tenant:

 

(a) Failure by Tenant to make any payment of rent or any other payment required
to be made by Tenant hereunder, as and when due, where such failure will
continue for a period of ten (10) days after written notice by Landlord.

 

(b) Failure of Tenant to comply with any provision of this Lease other than
payment of rent, with such failure continuing for thirty (30) days after written
notice by Landlord specifying the nature of non-compliance by Tenant with
reasonable particularity provided. However, if the nature of Tenant’s default is
such that more than thirty (30) days are reasonably required for its cure,
Tenant will not be in default if Tenant promptly commences or has commenced such
cure and thereafter diligently proceeds to cure such default within a period of
time which, under all prevailing circumstances, will be reasonable. Furthermore,
no notice of default shall be required in the case of a violation by Tenant of
Sections 15.1 or 15.3.

 

(c) (i) Insolvency of Tenant or the execution by Tenant of an assignment for the
benefit of creditors; or (ii) Filing by or against Tenant of a petition to have
Tenant adjudged bankrupt, or a petition for reorganization or arrangement under
any law relating to bankruptcy (unless in the case of a petition filed against
Tenant, the same is dismissed within ninety (90) days); or (iii) Appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days; or (iv) Attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within sixty (60) days.

 

If, however, during any 365 day period Tenant commits two (2) monetary or three
(3) identical non-monetary defaults of wich Landlord has notified Tenant, where
such notice is required, Landlord may, at its option, immediately exercise any
or all remedies available under this Lease or at law or in equity, all without
giving Tenant any notice or an opportunity to cure the last (i.e. the third or
subsequent) default (notwithstanding any notice and cure provision or other
Lease provisions to the contrary).

 

SECTION 12.2 LANDLORD’S REMEDIES. Upon the occurrence of any Event of Default,
Landlord will have the option to do any one or more of the following without any
notice or demand:

 

(a) Landlord may terminate this Lease, in which event Tenant will immediately
surrender the Premises to Landlord. If Tenant will fail to do so, Landlord may
without notice and prejudice to any other remedy available, enter and take
possession of the Premises and remove Tenant or anyone occupying the Premises
and its effects without being liable to prosecution or any claim for damages.
Tenant will indemnify Landlord for all loss and damage suffered by Landlord
because of such termination whether through inability to relet the Premises or
otherwise, including without limitation any loss of rent for the remainder of
the Term of this Lease. If Landlord elects to terminate this Lease, Tenant’s
liability to Landlord for damages will survive such termination.

 

(b) Landlord may declare the entire amount of all rent past due as well as that
which would have become due and payable during the remainder of the Term of this
Lease, discounted to present value and reduced by an amount equal to the fair
market value of the Lease through the end of the Term, also discounted to
present value, to be due and payable immediately. In this event, Tenant will pay
the same to Landlord immediately. Such payment will constitute payment of past
due rent and payment in advance of the rent stipulated for the remainder of the
Term of this Lease. Acceptance by Landlord of the payment of such rent will not
constitute a waiver of any then existing default occurring thereafter.

 

(c) Landlord may enter upon and take possession of the Premises as agent of
Tenant without terminating this Lease and without being liable to prosecution or
any claim for damages. Landlord may relet the Premises and in that connection
may make any suitable alterations or refurbish the Premises, or both, or change
the character or use of the Premises. Landlord will not be required to relet for
any use or purpose other than that specified in this Lease or which Landlord may
reasonably consider injurious to the Premises, or to any Tenant that Landlord
may consider objectionable, in Landlord’s reasonable discretion. Landlord may
relet all or any portion of the Premises alone or in conjunction with other
portions of the Building for a term longer or shorter than the term of this
Lease at a rental rate greater or less than the

 

17



--------------------------------------------------------------------------------

then current rental rate provided in this Lease and upon such other terms
(including the granting of concessions) as Landlord solely determines to be
acceptable. If Landlord elects to reenter and relet all or any portion of the
Premises, Landlord will be entitled to recover as damages immediately, without
waiting until the due date of any future rent, or until the date fixed for
Expiration Date of this Lease, the total of all rent owed and unpaid as of the
date of the Event of Default. The Landlord can also recover the costs of reentry
and reletting including without limitation the cost of any cleanup,
refurbishing, removal of Tenant’s property and fixtures, expenses from Tenant’s
failure to quit the Premises and to leave them in the required condition, any
remodeling costs, reasonable attorneys’ fees, court costs, brokers’ commissions,
advertising costs, and the difference between the rent and all of Tenant’s other
obligations under this Lease and the actual rent received by Landlord from the
Premises for the period commencing with the date of the Event of Default and
continuing through the date designated as the Expiration Date of this Lease. No
such reentry or taking possession of the Premises will be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention is given to Tenant. Landlord, however, will have no duty to relet
the Premises and Landlord’s failure to do so will not release Tenant’s liability
for rent or damages. If Landlord elects to enter and relet the Premises,
Landlord may at any time thereafter elect to terminate this Lease for Tenant’s
Event of Default. If Landlord takes possession of the Premises, Landlord will
have the right to rent any other available space in the Building before
reletting or attempting to relet the Premises.

 

(d) Landlord may bring suit for the collection of all sums or amounts with
respect to which Tenant may be in an Event of Default and/or all damages
attributable to any Event of Default by Tenant, or any action seeking injunctive
relief to specifically enforce the covenants of Tenant in this Lease, or any
other suit or proceeding for any other relief available to Landlord at law or in
equity. Landlord may sue periodically to recover damages during the period
corresponding to the remainder of the term of this Lease, and no action for
damages will bar a later action for damages subsequently accruing.

 

(e) Landlord may do whatever Tenant is obligated to do by provisions of this
Lease and may enter the Premises without being liable to prosecution or claim
for damages in order to accomplish this purpose. Tenant will reimburse Landlord
immediately upon demand for any expenses that Landlord may incur in complying
with the terms of this Lease on behalf of Tenant. Landlord will not be liable
for any damages to Tenant from such action, whether caused by negligence of
Landlord or otherwise.

 

A termination of this Lease by Landlord or the recovery of possession of the
Premises by Landlord, or any voluntary or other surrender of this Lease by
Tenant or a mutual cancellation thereof, will not work a merger and will, at the
option of Landlord, terminate all or any existing franchises, concessions,
licenses, permits, subleases, subtenancies, departmental operating arrangements
or the like between Tenant and any third party with respect to the Premises, or
may, at the option of Landlord, operate as an assignment to Landlord of Tenant’s
interest in the same.

 

If Tenant will fail to remove any effects which it is entitled to remove from
the Premises upon the termination of this Lease, or upon a re-entry by Landlord
for any cause whatsoever, or upon Tenant’s ceasing to possess the Premises for
any reason, Landlord at its option may remove the same and store or dispose of
such effects without liability for loss or damage thereto, and Tenant agrees to
pay to Landlord on demand any and all expenses incurred in such removal,
including court costs, reasonable attorneys’ fees, storage and insurance charges
on such effects for any length of time the same will be in Landlord’s
possession; or Landlord at its option, without notice, may sell such effects, or
any of them, at private or public sale and without legal process, for such price
or consideration as Landlord may obtain, and apply the proceeds of such sale
upon any amounts due under this Lease from Tenant to Landlord, and upon the
expenses incidental to the removing, cleaning the Premises, selling said
effects, and any other expense, rendering the surplus, if any to Tenant;
provided, however, in the event the proceeds of such sale or sales are
insufficient to reimburse Landlord, Tenant will pay such deficiency upon demand.
Tenant acknowledges and agrees that any such disposition of Tenant’s property in
the above-described manner by Landlord will be deemed to be commercially
reasonable and that no bailment will be created by Landlord’s exercise of any of
its rights under this subparagraph.

 

Tenant, for itself and any and all persons claiming through or under Tenant
including its creditors, upon the termination of this Lease or expiration of the
Lease term, or in the event of entry of judgment for the recovery of the
possession of the Premises in any action or proceeding, or if Landlord will
re-enter the Premises by process of law or otherwise, hereby waives any right of
redemption provided or permitted by any statute, law or decision now or
hereafter in force. Tenant does hereby waive, surrender, and give up all rights
or privileges

 

18



--------------------------------------------------------------------------------

which it or they may or might have under and by reason of any present or future
law or decision to redeem the Premises or for a continuation of this Lease after
having been dispossessed or ejected therefrom by process of law or otherwise.

 

SECTION 12.3 BANKRUPTCY OF TENANT. Nothing contained in this Lease will limit or
prejudice the right of Landlord to prove and obtain in proceedings for the
termination of this Lease by reason of bankruptcy or insolvency, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when
and governing the proceedings in which such damages are to be provided, whether
or not such amount be greater, equal to or less than the amount of the damages
recoverable under the provisions of this Article.

 

SECTION 12.4 WAIVER OF JURY TRIAL AND COUNTERCLAIMS. Landlord and Tenant hereby
waive the right to a trial by jury in any action or proceeding between and among
them or their successors on any matters whatsoever arising out of this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, and/or any claim of injury or damage. Tenant hereby waives the right
to interpose a counterclaim in any proceeding instituted by Landlord against
Tenant to terminate this Lease (except compulsory counterclaims which must be
raised by Tenant or lost), to obtain possession of the Premises, or to recover
rent. This will not, however, be construed as a waiver of Tenant’s right to
assert such claims in any separate action or actions brought by Tenant.

 

SECTION 12.5 RIGHTS CUMULATIVE. All rights and remedies of Landlord herein
enumerated will be cumulative and none will exclude any other right or remedy
allowed by law, and said rights and remedies may be exercised and enforced
concurrently and whenever and as often as occasion therefor arises. Suit or
suits for the recovery of damages may be brought by Landlord, from time to time,
at Landlord’s election, and nothing herein will be deemed to require Landlord to
await the date whereon this Lease or the term hereof would have expired had
there been no Event of Default.

 

SECTION 12.6 LANDLORD DEFAULTS/TENANT REMEDIES. Landlord will not be in default
in the performance of any obligation required to be performed by Landlord under
this Lease unless Landlord fails to perform such obligation within thirty (30)
days after the receipt of written notice from Tenant specifying in detail
Landlord’s failure to perform; provided however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
performance, then Landlord will not be deemed in default if it commences such
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion. Upon any default by Landlord, Tenant may exercise any of
its rights provided at law or in equity.

 

ARTICLE XIII. SURRENDER OF PREMISES

 

SECTION 13.1 SURRENDER. On the last day of the Term of this Lease or upon the
earlier termination thereof for any reason, Tenant will peaceably and quietly
surrender the Premises in good order, condition, and repair, broom-clean,
reasonable wear and tear and casualty excepted, and will surrender all keys to
the Premises to Landlord at the place then fixed for the payment of rent and
will inform Landlord of all combinations on locks, safes and vaults, if any, in
the Premises. All improvements, alterations, or additions, whether temporary or
permanent, made in or upon the Premises, either by Landlord or Tenant, will be
deemed a part of the Building and the property of Landlord and will remain upon
and be surrendered with the Premises at the expiration or earlier termination of
this Lease without compensation to Tenant. However, Landlord may, at its option,
require that Tenant remove any or all improvements, alterations, or additions
(excluding Landlord’s Work, which shall remain in the Premises) at the
expiration of the term or such other time at which Tenant ceases to possess the
Premises, and restore the Premises to their prior condition; provided, however,
that Tenant shall only be required to remove such alterations, improvements or
additions if, at the time of Landlord’s consent to such alterations,
improvements or additions, Landlord advised Tenant in writing that the same must
be so removed. Tenant shall remove all furniture, movable trade fixtures, and
equipment installed by Tenant at termination of this Lease. All such removals
will be accomplished in a workmanlike manner so as not to damage the Premises or
the Building, including the structure or structural qualities of the Building or
the plumbing, electrical lines, or other utilities. Any such furniture, movable
trade fixtures, and equipment not promptly removed by Tenant shall, at
Landlord’s option be deemed conclusively to have been abandoned by Tenant and
may be appropriated, sold, destroyed, or otherwise disposed of by Landlord
without notice to Tenant or obligation to compensate Tenant or to account
therefor. Tenant will pay Landlord, on demand, all reasonable and actual costs
incurred by Landlord in connection with such abandonment. The foregoing
provisions will survive expiration or termination of this Lease.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV. QUIET ENJOYMENT

 

SECTION 14.1 LANDLORD’S COVENANT. Landlord represents and covenants that Tenant,
provided Tenant is not in an Event of Default, shall and may peaceably and
quietly occupy the Premises during the Term of this Lease, including any
properly exercised renewal or extension thereof. In addition, Landlord agrees to
make reasonable efforts to protect Tenant from interference or disturbance by
other tenants or third persons. However, Landlord shall not be liable for any
such interference or disturbance nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.
Notwithstanding the foregoing, Tenant acknowledges that maintenance and repairs
on or about Premises, or construction and renovation work on the Building, may
cause inconvenience to tenants or their customers, delays in delivery of
services, lack of access to certain areas, limits on available parking and
similar consequences. Except as otherwise provided in this Lease, Tenant waives
and relinquishes all claims hereafter arising against Landlord with respect to
such work, and agrees that no actions taken in connection with such work will
permit Tenant to terminate this Lease or relieve Tenant of its obligations
hereunder, including, without limitation, the obligation to pay all rent due
hereunder.

 

ARTICLE XV. SALE OR MORTGAGING OF THE BUILDING

 

SECTION 15.1 SUBORDINATION. Tenant’s rights hereunder are hereby declared to be
subordinate to the lien of any mortgage or other security interest resulting
from any method of financing or refinancing, now or hereafter placed upon the
Premises or the land or buildings of which the Premises are a part and to all
advances made or hereafter to be made upon the security thereof; provided that
every such mortgage or security interest will contain a provision that the
mortgagee or holder of the mortgage or security interest will recognize the
validity of this Lease in the event of a foreclosure of Landlord’s interest so
long as Tenant is not in an Event of Default under the terms of this Lease.
Landlord represents that there are no mortgages, deeds of trust or ground leases
encumbering the Building on the date hereof other than in favor of U.S. Bank,
N.A. (the “Existing Lender”) and Twentieth Century Markets, Inc. (the “Ground
Lessor”). Landlord shall endeavor to obtain and deliver to Tenant a
non-disturbance agreement substantially in the same form attached hereto as
Exhibit F from the Existing Lender and Ground Lessor. If Landlord has not
delivered to Tenant such an agreement within forty-five (45) days after the date
of this Lease, Tenant shall have the right, at its option, to terminate this
Lease by sending written notice of such election prior to the time Landlord
delivers the agreement to Tenant. Landlord shall also endeavor to obtain and
deliver to Tenant a non-disturbance agreement substantially in the same form
attached hereto as Exhibit F from any future lender or ground lessor.

 

SECTION 15.2 LIABILITY OF LANDLORD; SALE OF PROPERTY. Under this Lease, the
liability of Landlord is limited to Landlord’s interest in the Building and land
upon which it is situated and any judgment against Landlord will be enforceable
solely against Landlord’s interest in said Building and land. In the event
Landlord transfers its interest in the Building, Landlord shall thereby be
released from any further obligation hereunder and Tenant agrees to look solely
to the successor in interest of the Landlord for the performance of such
obligations.

 

SECTION 15.3 ESTOPPEL CERTIFICATE. Within ten (10) days after receipt of written
request by Landlord, Tenant agrees to deliver in recordable form a certificate
to any proposed mortgagee or purchaser or encumbrancer, or to Landlord, in a
form reasonably acceptable to such party certifying (if such be the case) that
this Lease is in full force and effect and that there are no defenses or offsets
thereto, or stating those claimed by Tenant. Tenant’s failure to deliver such
statement within such time will be conclusive upon Tenant (i) that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, (ii) that there are no uncured defaults in Landlord’s performance, and
(iii) that not more than one (1) month’s rent has been paid in advance.

 

ARTICLE XVI. EMINENT DOMAIN

 

SECTION 16.1 TOTAL TAKING OF LEASED PREMISES. If a condemning authority takes
all of the Premises or a portion sufficient to render the Premises reasonably
unsuitable for the use Tenant was then making of the Premises, in Tenant’s
reasonable discretion, this Lease will terminate as of the date the title vests
in the condemning authority.

 

SECTION 16.2 PARTIAL TAKING OF LEASED PREMISES. If a portion of the Premises is
condemned and the balance of the Premises not taken is suitable for the use
Tenant is then making of the Premises, in Tenant’s reasonable discretion, this
Lease will terminate as to the portion taken, as of the date title vests in

 

20



--------------------------------------------------------------------------------

the condemning authority, and continue as to the remainder. Landlord, at its
sole cost and expense, will proceed as soon as reasonably possible to make such
repairs and alterations to the Premises as are necessary to restore the
remaining Premises to a condition as comparable as reasonably practical to that
existing at the time of the condemnation. After the date on which title vests in
the condemning authority or an earlier date upon which alterations or repairs
are commenced by Landlord to restore the balance of the Premises in anticipation
of the taking, the rent will be reduced in proportion to the reduction in area
of the Premises as a result of the partial taking.

 

SECTION 16.3 TAKING OF BUILDING. If a condemning authority takes a portion of
the Building other than the Premises, which is so substantial as to render in
Landlord’s reasonable opinion the remainder uneconomic to maintain, Landlord may
terminate this Lease by notifying Tenant of such termination within ninety (90)
days following the date title vests in the condemning authority, if Landlord
also terminates the leases of the other tenants of the Building which are
leasing comparably sized space on comparable lease terms.

 

SECTION 16.4 SALE IN LIEU OF CONDEMNATION. Sale of all or a part of the Premises
or Building to a purchaser with the power of eminent domain in the face of a
threat, or the probability of the exercise of the power, will be treated as a
taking by condemnation.

 

SECTION 16.5 AWARD. Landlord will be entitled to all compensation paid as a
result of such taking or condemnation without participation by Tenant. Tenant
may pursue a claim against and will be entitled to the portion of any award
specifically designated by the condemning authority for any personal property of
Tenant, loss of business and cost of relocation, provided such claim or award
does not diminish or adversely affect the compensation to be paid to Landlord.

 

ARTICLE XVII. WAIVER AND ACCORD AND SATISFACTION

 

SECTION 17.1 WAIVER. The waiver by Landlord or Tenant of any term, covenant,
agreement, or condition contained in this Lease will not be deemed to be a
waiver of any subsequent breach of the same or of any other term, covenant,
agreement, condition, or provision of this Lease. Nor will any custom or
practice which may develop between the parties in the administration of this
Lease be construed to waive or lessen the right of Landlord or Tenant to insist
upon the performance by the other in strict accordance with all of the terms,
covenants, agreements, conditions, and provisions of this Lease. The subsequent
acceptance by Landlord of any payment owed by Tenant under this Lease, or the
payment of rent by Tenant, will not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant, agreement, condition, or provision of
this Lease, other than the failure of Tenant to make the specific payment so
accepted by Landlord, regardless of Landlord’s or Tenant’s knowledge of such
preceding breach at the time of the making or acceptance of such payment.

 

SECTION 17.2 ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than any rent herein stipulated will be deemed other
than payment on account of the earliest stipulated rent, nor will any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any remedy which would otherwise be available.
Accord and satisfaction, if any, will be accomplished by a separate document
executed by both parties.

 

ARTICLE XVIII. MISCELLANEOUS

 

SECTION 18.1 FORCE MAJEURE. If either Landlord or Tenant will be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of any strike, lockout, labor trouble, inability to procure materials,
failure of power, restrictive governmental laws or regulation, riot,
insurrection, picketing, sit-in, war or other reason of a like nature not
attributable to the negligence or fault of the other party delayed in performing
work or doing any act required under the terms of this Lease, then the
performance of such work or act will be excused for the period of the
unavoidable delay and the period for the performance of any such work or act
will be extended for an equivalent period. However, this provision will not
operate to excuse Tenant from the timely payment of rent or other payments
required by the terms of this Lease.

 

SECTION 18.2 RELATIONSHIP BETWEEN LANDLORD AND TENANT. Nothing contained in this
Lease will create any relationship between the parties hereto other than that of
Landlord and Tenant, and Landlord will not in any way or for any purpose, become
a partner of Tenant in the conduct of its business or otherwise, or a member of
a joint venture or enterprise with Tenant.

 

21



--------------------------------------------------------------------------------

SECTION 18.3 BROKER’S COMMISSION. Tenant represents and warrants to Landlord
that it has not engaged any broker, finder, other person, or entity who would be
entitled to any commission or fee with respect to the negotiation, execution, or
delivery of this Lease other than Gelbach, LLC and will indemnify and hold
harmless Landlord against any loss, cost, liability, or expense incurred by
Landlord as a result of any claim asserted by such other broker, finder, other
person, or entity on the basis of any arrangements or agreements made or alleged
to have been made by or on behalf of Tenant. Landlord represents and warrants to
Tenant that it has not engaged any broker, finder, person, or entity who would
be entitled to any commission or fee with respect to the negotiation, execution,
or delivery of this Lease, other than the Fiore Companies, Inc. (Landlord’s
leasing agent) with whom Landlord has listed the Building for lease, and will
indemnify and hold harmless Tenant against any loss, cost, liability, or expense
incurred by Tenant as a result of any claim asserted by such broker, finder,
other person, or entity on the basis of any arrangements or agreements made or
alleged to have been made by or on behalf of Landlord. Landlord shall be solely
responsible for any commission or fee owed to the Fiore Companies, Inc. Landlord
shall also be responsible for paying Gelbach, LLC a commission for the initial
term of this Lease transaction according to the terms and provisions of Gelbach,
LLC’s written recognition, acknowledged by the Fiore Companies and dated July
    , 2003, of its right to share the commission payable by Landlord under its
listing agreement with the Fiore Companies, Inc.

 

SECTION 18.4 ENTIRE AGREEMENT. This Lease and the exhibits and attachments, if
any, set forth all covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and replace
and supersede all previous agreements (written or oral), if any, and there are
no covenants, promises, agreements, conditions, or understandings, either oral
or written, between them other than those herein set forth. Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
or of this Lease will be binding upon Landlord and Tenant, unless the same is
reduced to writing and signed by the parties.

 

SECTION 18.5 PARTIAL INVALIDITY. The provisions of this Lease will be deemed
separable, and if any term or provision of this Lease or the application thereof
to any person or circumstances will to any extent be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, will not be affected thereby, and each term, covenant or
condition of this Lease will be valid and be enforced to the fullest extent
permitted by law.

 

SECTION 18.6 ENFORCEMENT OF PROVISIONS. All costs and expenses, including
attorneys’ fees in a reasonable amount incurred by Landlord or Tenant in any
suit, trial or appeal thereof commenced to enforce the obligations of either
under this Lease, will be paid by the losing party to the prevailing party upon
demand.

 

SECTION 18.7 CAPTIONS AND SECTION NUMBERS. The captions, section numbers,
article numbers and index appearing in this Lease are inserted only as a matter
of convenience and in no way define or limit the scope or intent of such
sections or articles or this Lease, nor in any way affect this Lease.

 

SECTION 18.8 NO OPTION. Submission of this Lease for examination does not
constitute a reservation of or an option for the Premises, and this Lease will
become effective as a Lease only upon execution and delivery thereof by Landlord
and Tenant.

 

SECTION 18.9 RECORDING. Tenant will not record this Lease without the written
consent of Landlord. However, upon request by either party hereto the parties
will join in the execution of a memorandum or so-called “short form” of this
Lease for the purpose of recordation. Such memorandum or short form Lease will
describe the parties, the Premises and the terms of this Lease and will
incorporate this Lease by reference.

 

SECTION 18.10 SUCCESSORS AND ASSIGNS. This Lease will be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns, except as otherwise herein specifically provided.

 

SECTION 18.11 NOTICES. All notices and demands under this Lease shall be in
writing and delivered in person, or sent by pre-paid United States registered or
certified mail, return receipt requested or sent by a nationally recognized
overnight carrier, at the addresses designated in Section 0.10, or such
addresses as hereafter may be designated by either party in writing. Notices
that are mailed shall be deemed given on the date of mailing.

 

22



--------------------------------------------------------------------------------

SECTION 18.12 TENANT DEFINED. The word “Tenant” when used herein will be taken
to mean either the singular or the plural and will refer to male or female, to
corporations or partnerships, as the case may be, or as grammatical construction
will require.

 

SECTION 18.13 AUTHORITY. If Tenant signs this Lease as a corporation or
partnership, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant is duly formed and in good standing, and
that each and every person signing on behalf of Tenant has full corporate or
partnership power and authority, as the case may be, to enter into this Lease
and has taken all corporate or partnership action, as the case may be, necessary
to carry out the transaction contemplated herein, so that when executed, this
Lease constitutes a valid and binding obligation enforceable in accordance with
its terms. Upon Landlord’s request, Tenant will provide evidence satisfactory to
Landlord confirming these representations.

 

SECTION 18.14 DETERMINATIONS BY LANDLORD. Whenever in this Lease Landlord is to
make any determination or decision, Landlord will make its determination or
decision in the exercise of its sole discretion and judgment; however, any such
determination or decision will not bind Landlord if it has not been confirmed in
writing.

 

SECTION 18.15 TIME OF THE ESSENCE. Time is of the essence in the performance by
either party of its obligations hereunder.

 

SECTION 18.16 MERGER. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, will not work a merger, and will, at the
option of Landlord, terminate all or any existing sub-tenancies or may, at the
option of Landlord, operate as an assignment to Landlord of any or all of such
sub-tenancies.

 

SECTION 18.17 GOVERNING LAW / INTERPRETATION. This Lease will be governed by and
construed in accordance with the laws of the state in which the Building is
located. Landlord and Tenant understand, agree, and acknowledge that this Lease
has been freely negotiated by both parties; and that, in any controversy,
dispute, or contest over the meaning, interpretation, validity, or
enforceability of this Lease or any of its terms or conditions, there will be no
inference, presumption, or conclusion drawn whatsoever against either party by
virtue of that party having drafted this Lease or any portion thereof.

 

SECTION 18.18 OPTIONS TO EXTEND. So long as this Lease is in full force and
effect, Tenant will have the right, to be exercised as hereinafter provided, to
extend the term of this Lease for two (2) successive periods of three (3) years
each on the following terms and conditions:

 

Except with respect to Base Rent each extended term will be on the same terms,
covenants, and conditions as provided in this Lease, except that there will be
no privilege to extend the term of this Lease for any period of time beyond the
expiration of the second extended term;

 

Base Rent for the initial extended term shall be determined according to Section
4.2.

 

Base Rent for the second extended term shall be ninety-five percent (95%) of the
Prevailing Market Rent (as determined herein) for substantially similar space in
Downtown Madison, Wisconsin taking into account concessions (i.e. tenant
improvement allowances for renewals, free rent, pass throughs, etc.) then being
offered in the marketplace. The Adjustment To Minimum Rent as set forth in
Article IV, Section 4.2 shall continue to operate throughout each extended term;

 

With respect to the second extended term, this Lease will have previously been
extended for the first extended term;

 

Tenant will exercise its right to an extension in the following manner:

 

  (a) At least one hundred eighty (180) days prior to the expiration of the
initial term and at least one hundred eighty (180) days prior to the expiration
of any extended term, Tenant will give notice to Landlord in writing of its
election to exercise the right to extend the term of this Lease or subsequent
extended term, as the case may be.

 

  (b) On the giving of such notice, this Lease, subject to the terms of this
provision, will be deemed to be extended and the term thereof extended for a
period of three (3) years from the date of

 

23



--------------------------------------------------------------------------------

     expiration of the initial term, or from the date of expiration of the
extended term during which such notice is given, as the case may be, without the
execution of any further lease or instrument except for a Lease Amendment
setting forth the new Base Rent during the renewal period, determined in
accordance with the provisions below.

 

  (c) For the second extended term, if applicable, within ten (10) business days
of receipt of Tenant’s election, Landlord shall send to Tenant a written notice
specifying the Prevailing Market Rent as determined by Landlord in accordance
with this Section 18.18. Within thirty (30) days after receipt of such notice
from Landlord, Tenant shall send Landlord a written notice of Tenant’s
acceptance or challenge of Landlord’s determination of such rate, provided,
however, that in the event that Tenant fails to respond within such thirty (30)
day period, Tenant shall be deemed to have accepted Landlord’s determination of
the Prevailing Market Rent. In the event that Tenant challenges Landlord’s
determination of the Prevailing Market Rent and Landlord and Tenant are not able
to agree on such rate within thirty (30) days (the “Negotiation Period”) after
Tenant notifies Landlord of Tenant’s initial rejection of Landlord’s
determination of such Prevailing Market Rent, then Landlord and Tenant shall
each, within fifteen (15) days after the expiration of the Negotiation Period,
select an appraiser, each of whom shall be a licensed real estate broker or a
MAI-certified real estate appraiser with at least five (5) years’ experience in
the metropolitan Madison office market who shall determine the Prevailing Market
Rent in accordance with this Section 18.18. The appraisers shall be instructed
to complete the appraisal procedure and to submit their written determinations
to Landlord and Tenant within thirty (30) days after their meeting. In the event
that the determination of the Prevailing Market Rent submitted by Landlord’s
appraiser is equal to or less than one hundred ten percent (110%) of the
determination of the Prevailing Market Rent submitted by Tenant’s appraiser, the
Prevailing Market Rent shall be the average of such determinations. If the
determination of the Prevailing Market Rent submitted by Landlord’s appraiser is
greater than one hundred ten percent (110%) of the determination of the
Prevailing Market Rent submitted by Tenant’s appraiser, the appraisers shall,
within ten (10) days, appoint a third appraiser with similar qualifications to
make such determination of the Prevailing Market Rent. The third appraiser shall
be instructed to complete the appraisal procedure and to submit a written
determination of the Prevailing Market Rent to Landlord and Tenant within thirty
(30) days after such appraiser’s appointment. The determination which is neither
the highest nor the lowest of the three determinations shall be binding upon
Landlord and Tenant as the Prevailing Market Rent. Landlord and Tenant shall
each bear the costs of their respective appraisers. The expenses of the third
appraiser shall be borne one-half (1/2) by Landlord and one-half (1/2) by
Tenant.

 

SECTION 18.19 EXPANSION RIGHT. So long as there are at least four (4) years
remaining on the Term of this Lease (as extended), Tenant shall have a right of
first offer (“Right of First Offer”) to lease adjacent space (“Offer Space”) to
the Premises subject to the following conditions at the time Tenant exercises
the Right of First Offer: a) the Lease must be in full force and effect, b)
Tenant shall not be in default under the Lease beyond any applicable cure
periods; nor shall Tenant be in default under the Lease at the Commencement Date
for the Offer Space (defined below) beyond any applicable cure periods, and c)
Tenant’s then current financial condition meets the financial criteria
reasonably acceptable to Landlord.

 

Subject to the other terms of this Section, after any part of the Offer Space
has or will “become available” for leasing by the Landlord (defined below),
Landlord shall not, during the Term of this Lease or any renewal or extension
thereof, lease to another tenant that available portion of the Offer Space
(“Available Offer Space”) without first offering Tenant the right to lease such
Available Offer Space, such space to be offered at the same Base Rent and
Additional Rent as Tenant’s then existing space with Landlord providing a tenant
improvement allowance of $30 per usable square feet to improve the Offer Space
in a manner substantially similar to Tenant’s original Premises office space.
Space shall deemed to “become available” when the lease for any current tenant
of all or a portion of the Offer Space expires or is otherwise terminated.
Notwithstanding this, Offer Space shall not be deemed to “become available” if
the space is i) assigned or subleased by the current tenant of the space, or ii)
re-let by the current tenant of the space by renewal, extension, or
renegotiation.

 

Consistent with this, Landlord shall not lease any such Available Offer Space to
another tenant unless and until Landlord has first offered the Available Offer
Space to Tenant in wiriting (the “First Offer Leasing Notice”) and Tenant either
rejects such offer or a period of thirty (30) days has elapsed from the date
that

 

24



--------------------------------------------------------------------------------

Tenant has received the First Offer Leasing Notice without Tenant having
notified Landlord in writing of its acceptance of such First Offer Leasing
Notice and supplied Landlord with current financial statements that satisfy
Landlord of Tenant’s current financial condition meets the financial criterial
reasonably acceptable to Landlord.

 

If Tenant timely delivers to Landlord, in accordance with the conditions of this
Section, written notice of tenants exercise of the Right of First Offer for all
of the Available Offer Space (along with Tenant’s financial statements) and
Landlord determines that Tenant meets all of the conditions provided in this
Section, then the Available Offer Space shall be deemed added to the Premises
and subject to ther terms and conditions in the Lease, with the exception of
those Lease modifications set forth in subsection (a) below.

 

  (a) If Tenant leases the Available Offer Space pursuant to the terms of this
Section, all the obligations, terms, and conditions under the Lease shall also
apply to the Available Offer Space except that:

 

  a. The Commencment Date for the Lease for the Available Offer Space (“the
Commencment Date for the Available Offer Space”) shall be the day the Available
Offer Space is delivered to the Tenant broom clean, free of tenants or other
occupants in its then “as is” condition;

 

  b. As of the Commencement Date for the Available Offer Space, Tenant’s Pro
Rata Share shall be increased to an amount computed to reflect the addition of
such Available Offer Space; and

 

  c. As of the Commencement Date for the Available Offer Space, the Base Rent
shall be increased to reflect the additional space which shall be offered at the
same rent per Usable Area as Tenant’s original space (as adjusted by Section
4.2).

 

If Tenant declines or fails to duly and timely exercise its Right of First Offer
or fails to meet all of the conditions provided in this Section, Landlord shall
thereafter be free to lease the Available Offer Space in portions or in its
entirety to any third-party tenant at any time without regard to the
restrictions in this Section and on whatever terms and conditions Landlord may
decide in its sole discretion.

 

Within thirty (30) days after the Commencment Date for the Available Offer
Space, Landlord and Tenant shall confirm the following in a written amendment to
the Lease:

 

  a. The Commencement Date for the Available Offer Space;

 

  b. The location and size of the Available Offer Space that was leased by
Tenant with an exhibit annexed showing that space crosshatched;

 

  c. The new Base Rent to be paid by Tenant; and

 

  d. Tenant’s increased Tenant’s Pro Rata Share.

 

This Right of First Offer is personal to the Tenant and shall become null and
void upon the occurrence of an assignment of the Lease or a sublet of all or a
part of the Premises (except as to assignments and sublets to any parent,
subsidiary or affiliate corporation which controls, is controlled by or is under
common control with Tenant, or to any corporation resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all or
substantially all of the assets of Tenant’s business as a going concern).

 

ARTICLE XIX. ATTACHMENTS

 

SECTION 19.1 ATTACHMENTS. The following are attached hereto and made a part
hereof with the same force and effect as if set forth in full herein:

 

Exhibit “A” Premises/Legal Description.

 

Exhibit “B” Landlord’s and Tenant’s Construction Obligations/Initial Plans and
Design Specifications.

 

Exhibit “C” Rules and Regulations.

 

Exhibit “D” Parking Addendum.

 

Exhibit “E” Janitorial Specifications

 

Exhibit “F” Subordination, Non-Disturbance and Attornment Agreement

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day, month, and year first above written.

 

TENANT: SONIC FOUNDRY, INC.

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

 

LANDLORD: WEST WASHINGTON ASSOCIATES LLC

By: THE FIORE COMPANIES, INC., Management Agent

By:

--------------------------------------------------------------------------------

        William J. Kunkler, Executive Vice President

By:

--------------------------------------------------------------------------------

        Lee R. Ferderer, Corporate Counsel

 

 

26



--------------------------------------------------------------------------------

EXHIBIT “A”



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

LEGAL DESCRIPTION

 

Lots Four (4), Five (5), Six (6), Seven (7), Eight (8) and Nine (9), Block
Sixty-Six (66), in the City of Madison, Dane County, Wisconsin.



--------------------------------------------------------------------------------

EXHIBIT “B”

 

LANDLORD’S AND TENANT’S CONSTRUCTION OBLIGATIONS

 

I. CONSTRUCTION PROCEDURES

 

Landlord shall construct, at Landlord’s cost and expense, the improvements for
the Premises set forth in this Exhibit B (the “Landlord’s Work”) in accordance
with the following provisions. Attached hereto as Exhibit B-1 are the initial
plans, which have been agreed by Landlord and Tenant (the “Initial Plans”).
Within ten (10) days after execution and delivery of this Lease, Landlord shall
cause its architect to prepare complete architectural and engineering drawings
and specifications (the “Drawings”), based upon the Initial Plans and to deliver
the Drawings to Tenant for its review and approval. Within three (3) business
days after receipt of the Drawings, Tenant shall approve or disapprove (setting
forth the reasons for such disapproval) such Drawings, based upon general
compliance with the Initial Plans. In the event of disapproval, Landlord shall
cause its architect to incorporate Tenant’s requested changes and resubmit to
Tenant for its approval. This process shall continue until both parties have
agreed to the Drawings. As finally approved, the Drawings shall be called the
“Final Plans.” Tenant’s approval of the Final Plans shall not constitute or
imply a representation or warranty of any kind, including whether such Final
Plans comply with laws, rules, regulations, ordinances, or permits.

 

Landlord, at its sole cost and expense, will cause the Final Plans to be filed
with the appropriate governmental agencies in such form (buildings notice,
alteration or other form) as may be required. If Tenant will desire any
additional work after the Final Plans have been approved (such request to be
called a “Change Order”), Tenant will cause similar plans and specifications for
such work to be drawn at Tenant’s sole expense, either by arranging therefor
with Landlord’s architect and/ or engineer, or by consultants of its own
selection. All such plans and specifications for Change Orders will be submitted
to Landlord for Landlord’s review and approval. Landlord reserves the right to
give directives to Tenant’s architect or engineer, at Tenant’s expense, for the
purpose of insuring that such Change Orders conform to the Building
requirements. Landlord covenants it will not unreasonably withhold or delay such
review.

 

Change Orders shall be performed by Landlord; any costs associated with Change
Orders shall be borne by Tenant. Prior to commencing any such Change Order work,
Landlord will submit to Tenant written estimates of the cost of any such Change
Order work above the costs indicated for the Final Plans. If Tenant will fail to
approve or disapprove any such estimate within one (1) week from the date of
submission thereof by Landlord, then Landlord shall not be required to perform
the Change Order request.

 

Landlord will permit Tenant and it agents reasonable access to the Premises
during normal working hours prior to the date specified for the commencement of
Tenant’s occupancy under this Lease, in order that Tenant may perform through
its own contractors such cabling and installation of furniture (“Tenant’s Work”)
as Tenant may desire at the time that Landlord’s contractors are working in the
Premises. All contractors engaged by Tenant as permitted by Landlord will be
bondable, licensed contractors, possessing good labor relations, capable of
performing quality workmanship and working in harmony with Landlord’s general
contractor and other contractors on the job. Such license is further conditioned
upon Workers’ Compensation and public liability insurance and property damage
insurance, all in amounts and with companies and on forms reasonably
satisfactory to Landlord, being provided and at all times maintained by Tenant’s
contractors engaged in the performance of the Tenant’s Work, and certificates of
such insurance being furnished to Landlord, prior to proceeding with the
Tenant’s Work. If at any time such entry will cause disharmony or interference
with Landlord’s mechanics or contractors, this license may be withdrawn by
Landlord upon forty-eight (48) hours written notice to Tenant. Such entry will
be deemed to be subject to all of the terms, covenants, provisions and
conditions of this Lease except as to the covenant to pay rent. Landlord will
not be liable in any way for any injury, loss or damage which may occur to
Tenant, its employees, contractors, agents, workmen and mechanics, or any one or
more of them, or to any of Tenant’s decorations or installations so made prior
to commencement of the term of the Lease, the same being solely at Tenant’s risk
and Tenant hereby agrees to indemnify and hold Landlord harmless form any and
all claims therefor or arising therefrom, except and to the extent caused by the
negligence or willful misconduct of Landlord or Landlord’s employees,
contractors, agents, or representatives.

 

Landlord shall perform the Landlord’s Work in a good and workmanlike manner in
accordance with all laws, including the ADA. Landlord will cause the repair or
replacement of any defects in material or workmanship,



--------------------------------------------------------------------------------

if any, in the improvements installed by Landlord, if Landlord receives written
notification of such defect from Tenant within the period of one (1) year after
Substantial Completion. Tenant’s sole and exclusive remedy against Landlord will
be for the repair. Landlord will not be responsible for any defect of any nature
in the improvements installed by Landlord of which Landlord is not so notified
within such one (1) year period. LANDLORD MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, IN IMPROVEMENTS EXCEPT THE WARRANTIES
EXPRESSLY SET FORTH HEREIN. TENANT’S SOLE REMEDY FOR THE BREACH OF ANY
APPLICABLE WARRANTY WILL BE THE REMEDY SET FORTH HEREIN. Tenant agrees that no
other remedy, including without limitation incidental or consequential damages
for lost profits, injury to person or property, or any other incidental or
consequential loss will be available to Tenant.

 

II. TENANTS CONTRIBUTION TO LANDLORD’S WORK

 

  A. Landlord, as part of Landlord’s Work, shall acquire and install Landlord’s
standard proximity card readers in quantities and locations specified by Tenant,
acquire and install anti-static vct tile as specified by Tenant in the areas
labeled “data closet” and “manufact.” on the Initial Plans and attached hereto,
and provided a 75kva service and feeder to Tenant’s Premises. Tenant agrees to
reimburse Landlord in the amount of $12,100.00 for these items of Landlord’s
Work (“Tenant’s Contribution Towards Landlord’s Work”). Tenant’s Contribution
Toward’s Landlord’s Work shall be due and payable upon Substantial Completion of
the Premises as defined in Section 3.2.

 

III. TENANT’S WORK

 

  A. Tenant will do and perform at its expense all Tenant’s Work. Without
limiting the foregoing, Tenant’s Work shall include data wiring, acquisition and
installation of Liebert-type specialized air conditioning and power back-up and
power conditioning equipment, acquisition and installation of any specialized
fire suppression systems (i.e. FM 200), acquisition and installation of all
workstations including final electrical connections thereto and any specialized
electrical work required in the manufacturing and data areas shown on the
Initial Plans. In addition, all office furniture and equipment shown on the
Initial Plans are for illustration purposes only. Before doing any Tenant’s
Work, Tenant must receive prior written permission from Landlord. No work
performed by Tenant is in lieu of current rent or an advance rental payment

 

Tenant’s construction will comply in all respects with applicable federal,
state, county, and local statutes, ordinances, regulations, laws, and codes.
Tenant will be responsible for all necessary permits and approvals required to
pursue Tenant’s Work. Tenant’s Work will not hinder or interfere with the
conducting of business by other tenants. Tenant’s contractor or subcontractors
will not at any time damage, injure, interfere with or delay any other
construction within the Building.



--------------------------------------------------------------------------------

EXHIBIT “B-1”

INITIAL PLANS & DESIGN SPECIFICATIONS



--------------------------------------------------------------------------------

EXHIBIT “C”

RULES AND REGULATIONS

 

1. Access may be had by Tenant to the Common Areas and to the Premises at any
time between the hours of 7:00 a.m. and 6:00 p.m., Monday through Friday, legal
holidays excepted. At other times access to the Building may be refused unless
the person seeking admission has an access card. Tenant shall be responsible for
all persons for whom Tenant requests passes or access cards and shall be liable
to Landlord for all acts of such persons. Landlord shall in no case be liable
for damages for the admission or exclusion of any person from the Building.
Subject to Landlord’s security system, Tenant shall have access to the Building
garage and Premises 24 hours/day, 7 days/week.

 

2. Upon the Commencement Date, Landlord will furnish, at Landlord’s cost,
Tenant’s then current employees with keys and/or access cards to the main
Building entry doors and to Tenant’s Premises. Thereafter, Landlord will make a
reasonable charge for any additional keys and/or access cards. Tenant will not
have such keys duplicated. Tenant will not alter any lock, install a new or
additional lock or any bolt on any door of its Premises without prior written
consent of Landlord. Upon Termination of this Lease, Tenant will deliver to
Landlord all keys and/or access cards to doors in the Building and Premises.

 

3. Sidewalks, doorways, vestibules, halls, stairways and similar areas will not
be unreasonably obstructed by Tenant or used for any purpose other than ingress
or egress to and from the Premises and for going from one to another part of the
Building. Except as otherwise provided in the Lease, Tenant will not enter the
mechanical rooms, air conditioning rooms, electrical closets, janitorial
closets, or similar areas outside of the Premises or go upon the roof of the
Building without the prior written consent of Landlord.

 

4. Landlord will provide and install, at Landlord’s cost, all letters or
numerals on entrance doors to the Premises; all such letters and numerals will
be in the building standard graphics, and no others will be used or permitted on
the exterior of, or which may be visible from outside the Premises. Said
graphics/signs may be updated or changed from time to time at Landlord’s
discretion.

 

5. Landlord in conspicuous places in the Building will place directories. No
other directories will be permitted unless previously consented to by Landlord
in writing. Landlord reserves the right to restrict the amount of directory
space utilized by Tenant. Directory strips displaying the names and location of
Tenant’s company, officers or employees must be ordered through Landlord at
Landlord’s sole cost. The cost of resigning after Tenant’s initial occupancy
shall be borne by Tenant.

 

6. No signs, advertisements or notices will be painted or affixed on or to any
windows or doors, or other part of the Building, or that are visible from the
exterior of the Building, except of such color, size and style and in such
places as will be first approved in writing by Landlord.

 

7. Landlord will have the power to prescribe the weight and position of iron
safes, bookshelves, or other heavy equipment, which will in all cases, to
distribute weight, stand on plank strips at least two inches thick. All damage
done to the Building by taking in or putting out any property of a Tenant, or
done by Tenant’s property while in the Building, will be repaired at the expense
of Tenant.

 

8. Tenant will notify the Building manager when safes, furniture or other heavy
equipment are to be taken in or out of the Building, and the moving will be done
under the supervision of the Building Manager, after written permit from
Landlord. Persons employed to move such property must be approved by Landlord.

 

9. No furniture, packages, or bulky material of any kind will be received in the
Building or carried up or down stairs or in the elevators, except in the manner
and at the times specified by Landlord. Tenant will not use in the delivery,
receipt, or other movement of supplies and personal property, any hand trucks or
carts other than those equipped with rubber tires and side guards.

 

10. Corridor doors, when not in use, will be kept closed.

 

11. Except as otherwise provided in the Lease, Tenant will not conduct
mechanical or manufacturing operations, cook or prepare food (except microwave
cooking for the benefit of Tenant’s employees), or place or use any inflammable,
combustible, explosive or hazardous fluid, chemical, device, substance or
material in or about the Building without prior written consent of Landlord.
Tenant will comply with all rules, orders, regulations, and requirements of the
applicable Fire Rating Bureau, or other similar body.



--------------------------------------------------------------------------------

12. Electric space heaters will not be used without Landlord’s prior written
permission.

 

13. No flashing lights or search lights, loud speakers, television sets,
phonographs, radios or other devices will be used in a manner so as to be heard
or seen outside of the Premises without the prior written consent of Landlord.

 

14. Tenant will not make or permit any improper noise, cause disturbances, or
create odors in the Building, or otherwise unreasonably interfere in any way
with other tenants, or persons having business with them.

 

15. Tenant will cooperate with Landlord’s employees in keeping Premises neat and
clean.

 

16. Nothing will be swept or thrown into the corridors, halls, elevators shafts
or stairways. No birds or animals will be brought into or kept in or about the
Building, other than animals assisting disabled persons.

 

17. No machinery other than standard office machines such as typewriters,
calculators, copying machines, personal computers, and similar machines will be
operated on Premises without the prior written consent of Landlord.

 

18. Tenant will not place anything, including but not limited to furniture,
fixtures, equipment, merchandise displays, decorations, advertisements and
signs, in any of the Common Areas of the Building or the sidewalks adjacent
thereto, without prior written approval of Landlord.

 

19. Tenant will not in or on any part of the Common Areas: a) vend or solicit
orders for sale or distribution of any merchandise, service periodical, book,
pamphlet or other material; b) distribute any circular, handbill, placard, or
other material; c) solicit membership in any organization or group or
contribution for any purpose; d) create a nuisance or hazard; e) discard refuse,
except in designated receptacles; or f) damage any sign, lighting fixture,
landscaping material, other improvements, property of customers, or property of
others within the Building.

 

20. The plumbing facilities will not be used for any other purpose than that for
which they are constructed, and no foreign substance of any kind will be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from a
violation of this provision will be borne by Tenant who will, or whose
employees, agents or invitees will have caused it.

 

21. Bicycles or other vehicles will not be permitted in the offices, halls, or
corridors of the Building, nor will any obstruction of sidewalks or entrances of
the Building by such be permitted.

 

22. Without limitation upon any of the provisions of this Lease, Tenant will
refer all contractor representatives, installation technicians, janitorial
workers and other mechanics, artisans, and laborers rendering any service in
connection with the repair, maintenance, or improvement of the Building to
Landlord for Landlord’s supervision, approval, and control before performance of
any such service. This will apply to all work performed in the Building,
including without limitation, installation of telephones, computers, electrical,
and electronic devices of any kind and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment, or
any other portion of the Building. Plans and specifications for such work,
prepared at Tenant’s sole expense, will be submitted to Landlord and will be
subject to Landlord’s prior written approval in each instance before the
commencement of work.

 

No blinds, shades, curtains, draperies or similar items visible from the
exterior of the Building (other than Landlord’s Building Standard mini-blinds)
shall be installed without Landlord’s prior written consent.



--------------------------------------------------------------------------------

EXHIBIT “D”

PARKING ADDENDUM

 

So long as this Lease remains in effect and Tenant is not in an Event of Default
hereunder, Tenant will have a non-exclusive license to use up to 12 parking
spaces located in the Building in consideration for Tenant’s payment of $115.00
per month which will be due and payable as Additional Rent at the same time as
are Tenant’s monthly installments of Base Rent. This non-exclusive license will
commence on the date on which Tenant’s rental obligation under the Lease
commences, and will terminate upon the Lease Expiration Date (as extended). The
monthly payment hereunder will be increased on each Escalation Date by three
percent (3%).

 

Upon not less than 30 days notice, Landlord may alter the number of parking
spaces which Tenant will have the right to use, provided that the number of
spaces provided to Tenant will not be diminished below that number of the
parking spaces set forth above and the monthly payment hereunder will not be
increased. Landlord reserves the right to specifically assign and reassign from
time to time any or all of said parking spaces among the tenants of the Building
in any manner in which Landlord determines in its sole discretion and Tenant
will, upon not less than 10 days notice from Landlord, furnish Landlord with the
state automobile license number assigned to its automobile or automobiles and
the automobiles of all of its employees and representatives employed or working
in the Premises and Tenant agrees to comply with such other request as Landlord
may make in Landlord’s enforcement of any parking control program.
Notwithstanding the existence of any such control, Landlord will not be
responsible to Tenant, its employees, agents, representatives, customers or
invitees for any violation of any parking control program implemented by
Landlord.

 

Landlord will maintain up to thirty (30) visitor parking stalls in the Building
charging market rates for such hourly visitor parking. Tenant shall be
responsible for validating its own visitors’ use of the metered parking
according to the policies and procuedures set forth by Landlord and applied
consistently to all tenants of the Building and shall be responsible for
reimbursing Landlord for such costs as Additional Rent hererunder.

 

The provisions of this Exhibit supplement and are specifically subject to all
provisions of the Lease.



--------------------------------------------------------------------------------

EXHIBIT “E”

 

MINIMUM JANITORIAL SPECIFICATIONS

 

OFFICE & WORK AREAS

 

Monday-Friday

 

Vacuum carpets

 

Dust mop hard surface floors

 

Empty wastebaskets, clean and install liners as needed

 

Clean and polish water fountains

 

Dust and spot clean conference room tables

 

Lock all doors to secure building and set alarm (if used)

 

Weekly

 

Spot wash hallway walls

 

Dust desktops, tabletops, credenzas, file cabinets and other Office furniture
(desks will be dusted only if cleared)

 

Dust windowsills, baseboards, ledges and moldings

 

Monthly

 

High level dusting

 

Spot wash interior walls

 

Vacuum air conditioning vents

 

Edge vacuum carpet borders and difficult to vacuum areas

 

Clean sidelight windows

 

Semi-Annual

 

Scrub and wax hard surface floors (if required)

 

Wash exterior windows

 

As Needed

 

Remove all recyclables in compliance with applicable law



--------------------------------------------------------------------------------

LAVORATORIES

 

Monday-Friday

 

Empty waste receptacles

 

Clean and polish mirrors and fixtures

 

Service and refill all dispensers (soap, tissues, towels)

 

Clean and disinfect urinals, commodes and basins

 

Wet mop floors with disinfectant

 

Monthly

 

Clean all partitions and ceramic tile walls

 

Scrub and wax hard surface floors (if required)

 

ENTRYWAYS & HALLWAYS

 

Monday-Friday

 

Clean all door glass

 

Spot wash walls, as needed

 

Remove all trash

 

Clean and polish any water fountains

 

Vacuum all carpet

 

Remove stains in carpet



--------------------------------------------------------------------------------

EXHIBIT F

 

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS NON-DISTURBANCE AGREEMENT (“Agreement”), made as of the      day of
            , 2003, by and among Twentieth Century Markets, Inc. (“Ground
Lessor”), U.S. Bank, N.A. (“Mortgagee”) and                      (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by a Lease (“Lease”) dated                     ,             , West
Washington Associates LLC (“Landlord”) has leased to Tenant the property
described on Exhibit “A” (the “Premises”);

 

WHEREAS, the Premises are encumbered by a Mortgage in favor of Mortgagee
(“Mortgage”);

 

WHEREAS, the Premises are subject to a Ground Lease of which Ground Lessor is
the Lessor (“Ground Lease”);

 

WHEREAS, pursuant to Lease, the Lease and Tenant’s interest therein is
subordinate to the Mortgage and the Ground Lease; and

 

WHEREAS, Section 15.51 of the Lease requires that Landlord deliver this
Agreement.

 

NOW, THEREFORE, for a good and valuable consideration the sufficiency and
receipt of which is hereby acknowledged and in consideration of the Lease and
the covenants contained therein, the parties agree as follows:

 

1. Tenant enters into this Agreement with the understanding and upon the
condition that, notwithstanding the Subordination of Tenant’s Lease to the
Mortgage and the Ground Lease, for so long as Tenant shall duly and punctually
perform and observe all of its covenants, terms and obligations under the terms
of the Lease and shall not be in default thereunder, after expiration of any
applicable period within which to cure such default: (a) Mortgagee and Ground
Lessor shall recognize the validity of the Lease and all of Tenant’s rights
thereunder; and (b) notwithstanding any default by Landlord under the Mortgage
or the Ground Lease, foreclosure of the Mortgage or Ground Lease by Mortgagee or
Ground Lessor, or their succession to title by deed in lieu of foreclosure,
Mortgagee or Ground Lessor (or their successors by grant, assignment, mortgage
foreclosure or otherwise) shall not alter, disturb or interfere with Tenant’s
possession and use of the Premises during the remainder of the term of the Lease
or any extension thereof.

 

2. If Mortgagee or Ground Lessor shall become the owner of the Premises, or if
the Premises shall be sold by reason of foreclosure, exercise of power of sale
or other proceeding to enforce the Mortgage or the Ground Lease, or if the
Premises shall be transferred by deed in lieu of foreclosure, prior to the
termination of the Lease then: (a) the Lease shall continue as a direct Lease
between Tenant and the then Owners of the Premises (including Mortgagee or
Ground Lessor) or the Grantee under any deed as a result of foreclosure or in
lieu of foreclosure) upon, and subject to all of the terms, covenants and
conditions of the Lease, for the balance of the term of the Lease; and (b)
Tenant shall attorn to Mortgagee, Ground Lessor or such other owner as its
Landlord to the same extent and with the same



--------------------------------------------------------------------------------

   force and effect as though the Lease were directly from the Mortgagee or
Ground Lessor (or other such owner) to Tenant; provided, however, that Mortgagee
or Ground Lessor shall not: (i) be liable for any act or omission of any prior
Landlord (including Landlord under the Lease); (ii) be subject to any offsets or
defenses which Tenant might have against any prior landlord (including
Landlord); (iii) be bound by any rent or additional rent which Tenant might have
paid in advance to any prior landlord (including Landlord) for a period of
excess of one month or by any security deposit, cleaning deposit or other
prepaid charge which Tenant might have paid in advance to any prior landlord
(including Landlord); (iv) be bound by any amendment, modification or
termination of Lease made without Mortgagee’s or Ground Lessor’s written
consent; or (v) be liable for any refusal or failure to perform or complete
Landlord’s work or otherwise to prepare the Premises for occupancy in accordance
with the provisions of the Lease.

 

3. Mortgagee or Ground Lessor shall not include Tenant in a foreclosure
proceeding involving Premises, except as required by law and to the extent
Mortgagee or Ground Lessor does not thereby disturb Tenant’s rights to the
Premises as set forth in the Lease.

 

4. This Agreement shall also bind and benefit the heirs, legal representatives,
successors and assigns with the respective parties hereto, and all covenants,
conditions and agreements herein contained shall be construed as running with
the land.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

[TENANT]

By:                                      
                                                          

STATE OF                             

 

    )

   

    )ss.

COUNTY OF                        

 

    )

 

Personally came before me this      day of             , 2003, the above named
                     to me known to be the                      of
                     who executed the foregoing instrument by virtue of the
authority vested in him as                     , and acknowledged that he
executed the same as the voluntary act and authorized deed of the corporation.

 

   

                                                                               
            

   

Notary Public, residing in                      County

   

My Commission:                         



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

 

THIS AGREEMENT made and entered into this 1st day of October 2003, by and
between West Washington Associates, LLC, a Wisconsin limited liability company
(“Landlord”), and Sonic Foundry, Inc. (“Tenant”).

 

WHEREAS, in a lease agreement between the above parties (“Lease”), Tenant leased
from Landlord the premises known as Suite 775 of Network222, 222 West Washington
Avenue, Madison, WI 53703 (“Premises”), for a term commencing October 1, 2003,
upon the covenants and conditions contained therein.

 

WHEREAS, Landlord and Tenant now desire to amend the Lease on the terms herein
stated.

 

THEREFORE, in consideration of the mutual covenants and conditions contained
herein, the parties hereby agree as follows:

 

1. Section 0.03 shall be amended to include Suite 140 as depicted in Exhibit A
attached hereto and comprised of 754 square feet rentable. The Commencement Date
for Suite 140 shall be the Commencement Date as set forth in the Lease.

 

2. Suite 140 shall be added to the Lease on a month-to-month basis. Landlord or
Tenant may terminate the Lease with respect to Suite 140 with thirty (30) days
advance written notice to the other party.

 

3. Landlord and Tenant acknowledge that Tenant shall use Suite 140 for its
general office storage requirements and for no other purpose.

 

4. The Base Rent for Suite 140 shall be $754.00 per month and shall be subject
to Minimal Annual Escalation as set forth in Section 0.06 (Article IV, Section
4.2) of the Lease.

 

Tenant has occupied and/or inspected the Premises and knows the condition
thereof, and acknowledges that no warranties, expressed or implied, are made
with respect thereto. Tenant acknowledges that neither Landlord nor its agents
have made any representations as to the condition of the Premises or as to the
state of repair thereof.

 

All other conditions of the Lease remain unchanged.

 

This Agreement shall also be binding upon and inure to the benefit of the
successors and assigns of the respective parties thereto.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date and year above written.

 

WEST WASHINGTON ASSOCIATES, LLC, LANDLORD

 

By:   /s/    WILLIAM J. KUNKLER  

--------------------------------------------------------------------------------

    William J. Kunkler, Executive Vice President By:   /s/    L. R. FERCERER  

--------------------------------------------------------------------------------

    Lee R. Fercerer, Corporate Counsel

SONIC FOUNDRY, INC.

By:   /s/    JUSTIN JAECK  

--------------------------------------------------------------------------------

    Justin Jaeck, Director of Operations